EXHIBIT 50.33 SECURITIES PURCHASE AGREEMENT SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of December , 2010, by and among KaChing KaChing, Inc., a Delaware corporation, with principal offices located at 750 Coronado Center Drive, Suite 120, Henderson, Nevada 89052 (the “Company”), and the investors listed on the Schedule of Buyers attached hereto and named on each executed counterpart of a signature page hereto (each, a “Buyer” and, collectively, the “Buyers”). Capitalized terms used and not defined elsewhere in this Agreement have the respective meanings assigned to such terms in the Appendix hereto. WHEREAS: A. The Company and the Buyers are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Rule506 of RegulationD (“RegulationD”) as promulgated by the United States Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”); and B. The Buyers, severally and not jointly, desire to purchase from the Company, and the Company wishes to sell to the Buyers, upon the terms and conditions stated in this Agreement, (i) secured senior notes, in the form attached as Exhibit A, in an original aggregate principal amount of up to $2,112,500 (the “Maximum Funding Amount”) (such notes, together with any promissory notes or other securities issued in exchange or substitution therefor or replacement thereof, and as any of the same may be amended, supplemented, restated or modified and in effect from time to time, the “Notes”) and (ii) five-year warrants, in the form attached as Exhibit B to certain of the Buyers as listed on the Schedule of Buyers, exercisable for an original aggregate amount of up to 5,947,917 shares of Common Stock (such warrants, together with any other warrants or other securities issued in exchange or substitution therefore or replacement thereof, and as any of the same may be amended, supplemented, restated or modified and in effect from time to time, the “Warrants”); C. Contemporaneously with the execution and delivery of this Agreement, the parties hereto are executing and delivering a Registration Rights Agreement, in the form attached as Exhibit C (as the same may be amended, supplemented, restated or modified and in effect from time to time, the “Registration Rights Agreement”), pursuant to which the Company agrees to provide certain registration rights under the 1933 Act, with respect to the Conversion Shares (as defined in Section 1(e) below) and Warrant Shares (as defined in Section 1(e) below); D. Contemporaneously with the Initial Closing (as defined in Section 1(b), below), the Company and its Subsidiaries will execute and deliver an Amended and Restated Security Agreement, in the form attached as Exhibit D (as the same may be amended, supplemented, restated or modified and in effect from time to time, the “Security Agreement”), in favor of the Buyers, pursuant to which the Company and its Subsidiaries will agree to provide the Collateral Agent (as defined in the Security Agreement), as agent for the Buyers, with a security interest in substantially all of the assets of the Company and its Subsidiaries; E. Contemporaneously with the Initial Closing, the Company and each of its Subsidiaries will execute and deliver one or more fully executed Amended and Restated Deposit Account Control Agreements, substantially in the form attached as Exhibit E (the “Account Control Agreements”), pursuant to which the Company and each of its Subsidiaries that maintain bank, brokerage or other similar accounts will agree to provide the Collateral Agent with “control” of such accounts; 1 F. Contemporaneously with the Initial Closing, each of the Company’s Subsidiaries will execute and deliver an Amended and Restated Guaranty, in the form attached hereto as Exhibit F (as the same may be amended, supplemented, restated or modified and in effect from time to time, the “Subsidiary Guaranty”), pursuant to which the Subsidiaries will agree to guaranty certain obligations of the Company. G. Contemporaneously with the Initial Closing, each of Beyond Commerce, Inc., Lilinthgow Holdings, LLC, Mark V. Noffke and Robert J. McNulty (each a “Shareholder Guarantor” and together, the “Shareholder Guarantors”) will execute and deliver an Amended and Restated Guaranty, in the form attached hereto as Exhibit G (each a “Shareholder Guaranty” and together, the “Shareholder Guaranties”), pursuant to which the Shareholder Guarantors will agree, jointly and severally, to guaranty certain obligations of the Company (the guaranties under the Shareholder Guaranties, including any such guaranties added after the Closing, being referred to herein as the “Guaranties”); H. Contemporaneously with the Initial Closing, the Company and each of its Subsidiaries that directly owns capital stock or other equity interests of any other Subsidiary will each execute and deliver an Amended and Restated Company and Subsidiary Pledge Agreement, substantially in the form attached as Exhibit H (each, a “Company and Subsidiary Pledge Agreement”), pursuant to which the Company and each such Subsidiary will agree to pledge all of the capital stock or other equity interests in the Subsidiaries that it directly owns to the Buyers as collateral for the Notes. I. Contemporaneously with the Initial Closing, each Shareholder Guarantor will execute and deliver an Amended and Restated Shareholder Pledge Agreement, substantially in the form attached as Exhibit I (each, a “Shareholder Pledge Agreement” and, together with the Company and Subsidiary Pledge Agreement, the “Pledge Agreements”), pursuant to which each Shareholder Guarantor will agree to pledge all of the capital stock or other equity interests in the Company and the Subsidiaries that he directly owns to the Buyers as collateral for the Notes. NOW THEREFORE, the Company and each of the Buyers, severally and not jointly, hereby agree as follows: 1.PURCHASE AND SALE OF NOTES AND WARRANTS. a.Purchase and Sale of Notes and Warrants.Subject to the satisfaction (or waiver) of the conditions set forth in Sections 7 and 8 below, on a Closing Date (as defined below), the Company shall issue and sell to each Buyer, and each Buyer severally agrees to purchase from the Company (each, a “Closing”), (i) a Note in the principal amount set forth opposite such Buyer’s name on the Schedule of Buyers, which amount shall equal the purchase price (the “Purchase Price”) set forth on such Buyer’s signature page to this Agreement and (ii) the Warrants exercisable for an aggregate number of Warrant Shares set forth opposite such Buyer’s name on the Schedule of Buyers. 2 b.Closing Dates. (i)The date and time of the closing of the purchase and sale of the Notes and Warrants (the “Initial Closing”) shall be 10:00 a.m., New York City time, on the first Business Day following the date of this Agreement (the “Initial Closing Date”), subject to the satisfaction (or waiver) of all of the conditions to the Initial Closing set forth in Sections 7 and 8.The Initial Closing shall occur at the offices of Haynes and Boone, LLP, 1221 Avenue of the Americas, 26th Floor, New York, New York, 10020, or at such other place as the Company and the Buyers may collectively designate in writing. (ii)Thereafter, on any subsequent Closing Date (each, a “Subsequent Closing Date”), upon the terms and subject to the conditions set forth herein, substantially concurrent with the execution and delivery of this Agreement by the Buyers purchasing Notes and Warrants on such Subsequent Closing Date, the Company agrees to sell, and each Buyer purchasing Notes and Warrants at such subsequent Closing (each, a “Subsequent Closing”), severally and not jointly, agrees to purchase, the Notes and Warrants for the respective Buyer’s Purchase Price (provided, however, that in no event shall the aggregate Purchase Price of all Buyers for the Subsequent Closing, when added to the aggregate Purchase Price for all Buyers at all previous Closings exceed Maximum Funding Amount). At each Subsequent Closing, the Company shall amend the Schedule of Buyers (which may be amended without the consent of any Buyers) to include the Buyers purchasing Notes and Warrants at such Subsequent Closing. Notwithstanding anything herein to the contrary, each Closing Date shall occur on or before February 2, 2011 (such outside date, the “Termination Date”). (iii)If the Initial Closing is not held on or before the Termination Date, the Company shall cause all subscription documents and funds to be returned, without interest or deduction to each prospective Buyer. The Company shall also cause any subscription documents or funds received following the final Closing, or that were not the subject of a Closing held on or prior to the Termination Date, to be returned, without interest or deduction, to each applicable prospective Buyer. Notwithstanding the foregoing, the Company, in its sole discretion, may elect not to sell to any Person any or all of the Notes and Warrants requested to be purchased hereunder, provided that the Company causes all corresponding subscription documents and funds received from such Person to be promptly returned. c.Form of Payment and Delivery.On each Closing Date, (i) each Buyer purchasing Notes and Warrants on such Closing Date shall pay such Buyer’s Purchase Price to the Company for the Notes and Warrants to be issued and sold to such Buyer on such Closing Date, by (A) wire transfer of immediately available funds in accordance with the Company’s written wire instructions or (B) cancellation or conversion of any Bridge Financing Indebtedness of the Company owed to a Buyer (a “Debt Conversion”), and (ii) the Company shall deliver to each Buyer purchasing Notes and Warrants on such Closing Date (x) a Note (or Notes in the principal amounts as such Buyer shall request) representing the original principal amount of the Notes that such Buyer is purchasing hereunder on such Closing Date, in each case duly executed on behalf of the Company and registered in the name of such Buyer or its designee and (y) a Warrant (or Warrants exercisable for any number of Warrant Shares as such Buyer shall request) to purchase the aggregate number of Warrant Shares set forth opposite such Buyer’s name on the Schedule of Buyers, in each case duly executed on behalf of the Company and registered in the name of such Buyer or its designee.With respect to Notes to be issued in connection with a Debt Conversion, the Company acknowledges and agrees that the original issuance date of the notes issued to a Buyer with respect to the related Bridge Financing Indebtedness for tacking purposes shall be set forth opposite such Buyer’s name on the Schedule of Buyers. 3 d.Currency; Interest.All payments to a Buyer under this Agreement or any of the other Transaction Documents shall be made in lawful money of the UnitedStates of America, by wire transfer of immediately available funds to such accounts as such Buyer may from time to time designate by written notice in accordance with Section 10(f) of this Agreement.All references herein and in each of the other Transaction Documents to “dollars” or “$” shall mean the lawful money of the United States of America.Any amounts payable pursuant to this Agreement that are not paid when due shall bear interest at the rate equal to the lesser of (i) 2.0% per month, prorated for partial months, and (ii) the highest lawful interest rate. e.Conversion Shares / Warrant Shares. As of the Initial Closing Date, the Company has authorized and has reserved and covenants to continue to reserve, free of preemptive rights and other similar contractual rights of stockholders, a number of its authorized but unissued shares of Common Stock equal to one hundred twenty percent (120%) of the aggregate number of shares of Common Stock to effect the conversion of all of the Notes to be issued by the Company under this Agreement and any interest accrued and outstanding thereon and exercise of the Warrants. Any shares of Common Stock issuable upon conversion of the Notes and any interest accrued and outstanding on the Notes are herein referred to as the “Conversion Shares”. Any shares of Common Stock issuable upon exercise of the Warrants (and such shares when issued) are herein referred to as the “Warrant Shares”. The Notes, the Warrants, the Conversion Shares and the Warrant Shares are sometimes collectively referred to herein as the “Securities”. 2.BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer represents and warrants, as of the date of this Agreement and as of such Buyer’s Closing Date, with respect to only itself, that: a.Investment Purpose.Such Buyer is acquiring the Securities for such Buyer’s own account and not with a view towards, or for resale in connection with, the public sale or distribution thereof, except pursuant to sales registered under, or exempted from the registration requirements of, the 1933 Act; provided, however, that by making the representations herein, such Buyer does not agree to hold any of the Securities for any minimum or other specific term and reserves the right to dispose of the Securities at any time in accordance with or pursuant to a registration statement or an exemption under the 1933Act. b.Accredited Investor Status.Such Buyer is an “accredited investor” as that term is defined in Rule 501 of the General Rules and Regulations under the 1933 Act by reason of Rule 501(a). 4 c.Reliance on Exemptions.Such Buyer understands that the Securities are being offered and sold to it in reliance on specific exemptions from the registration requirements of the Securities Laws and that the Company is relying in part upon the truth and accuracy of, and such Buyer’s compliance with, the representations, warranties, agreements, acknowledgments and understandings of such Buyer set forth herein in order to determine the availability of such exemptions and the eligibility of such Buyer to acquire the Securities. d.Information.Such Buyer and its advisors, if any, have been furnished with all materials relating to the business, finances and operations of the Company and materials relating to the offer and sale of the Securities that have been requested by such Buyer.Such Buyer and its advisors, if any, have been afforded the opportunity to ask questions of the Company.Neither such inquiries nor any other due diligence investigations conducted by such Buyer or its advisors, if any, or its representatives shall modify, amend or affect such Buyer’s right to rely on the Company’s representations and warranties contained in Sections 3 and 10(l) below or contained in any of the other Transaction Documents.Such Buyer understands that its investment in the Securities involves a high degree of risk.Such Buyer has sought such accounting, legal and tax advice as it has considered necessary to make an informed investment decision with respect to its acquisition of the Securities. e.No Governmental Review.Such Buyer understands that no Governmental Entity has passed on or made any recommendation or endorsement of the Securities or the fairness or suitability of an investment in the Securities nor have such authorities passed upon or endorsed the merits of the offering of the Securities. f.Transfer or Resale.Such Buyer understands that, except as provided in the Registration Rights Agreement: (i) the Securities have not been and are not being registered under the 1933 Act or any other Securities Laws, and may not be offered for sale, sold, assigned or transferred unless (A) subsequently registered thereunder, (B) such Buyer shall have delivered to the Company an opinion of counsel, in a generally acceptable form, to the effect that the Securities to be sold, assigned or transferred may be sold, assigned or transferred pursuant to an exemption from such registration, or (C)such Buyer provides the Company with reasonable assurance that the Securities can be sold, assigned or transferred pursuant to Rule 144 promulgated under the 1933 Act, as amended (or a successor rule thereto) (“Rule 144”); (ii) any sale of the Securities made in reliance on Rule 144 may be made only in accordance with the terms of Rule 144, and further, if Rule 144 is not applicable, any resale of the Securities under circumstances in which the seller (or the Person through whom the sale is made) may be deemed to be an underwriter (as that term is defined in the 1933 Act) may require compliance with some other exemption under the 1933 Act or any other Securities Laws; and (iii) except as set forth in the Registration Rights Agreement, neither the Company nor any other person is under any obligation to register the Securities under the 1933 Act or any other Securities Laws.Notwithstanding the foregoing provisions of this paragraph, the Securities may be pledged in connection with a bona fide margin account or other loan or financing arrangement secured by the Securities. 5 g.Legends.Such Buyer understands that, except as set forth below, the certificates or other instruments representing the Notes and the Warrants and, until such time as the resale of the Warrant Shares and the Conversion Shares has been registered under the 1933 Act, the stock certificates representing the Warrant Shares and the Conversion Shares (the “Share Certificates”) shall bear a restrictive legend in the following form (the “1933 Act Legend”) (and a stop-transfer order may be placed against transfer of such Share Certificates): THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I)IN THE ABSENCE OF (A)AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B)AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II)UNLESS SOLD PURSUANT TO RULE, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. The legend set forth above shall be removed and the Company shall issue a certificate without such legend to the holder of the Securities, if (i)such Securities are registered for resale under the 1933Act, (ii)in connection with a sale transaction, such holder provides the Company with an opinion of counsel, in a generally acceptable form, to the effect that a public sale, assignment or transfer of the Securities may be made without registration under the 1933 Act, (iii)such holder provides the Company with reasonable assurances that the Securities can be sold without the requirement to be in compliance with Rule144(c)(1) promulgated under the 1933 Act (or a successor rule thereto) and otherwise without restriction or limitation pursuant to Rule 144 promulgated under the 1933 Act (or a successor rule thereto) or (iv)such holder provides the Company reasonable assurances that the Securities have been or are being sold pursuant to Rule144. h.Authorization; Enforcement; Validity.Such Buyer is a validly existing corporation, partnership, limited liability company or other entity and has the requisite corporate, partnership, limited liability or other organizational power and authority to purchase the Securities pursuant to this Agreement.This Agreement and the Registration Rights Agreement have been duly and validly authorized, executed and delivered on behalf of such Buyer and are valid and binding agreements of such Buyer enforceable against such Buyer in accordance with their respective terms.The Security Agreement and each of the other agreements entered into by such Buyer in connection with the transactions contemplated hereby and thereby as of such Buyer’s Closing will have been duly and validly authorized, executed and delivered on behalf of such Buyer as of such Buyer’s Closing and will be valid and binding agreements of such Buyer, enforceable against such Buyer in accordance with their respective terms. i.Residency. Such Buyer is a resident of that jurisdiction specified below its address on the Schedule of Buyers. j.No Other Agreements.As of such Buyer’s Closing Date, such Buyer has not, directly or indirectly, made any agreements with the Company relating to the terms or conditions of the transactions contemplated by the Transaction Documents except as set forth in the Transaction Documents. 6 3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and warrants, as of the date of this Agreement and as of each relevant Closing Date, to each Buyer, that: a.Organization and Qualification; Subsidiaries.The Company was formed on April 12, 2005.Set forth in Schedule 3(a) is a true and correct list of the Company’s Subsidiaries and the jurisdiction in which each is organized or incorporated, together with their respective jurisdictions of organization and the percentage of the outstanding capital stock or other equity interests of each such entity that is held by the Company or any of its Subsidiaries.Other than with respect to the entities listed on Schedule 3(a), the Company does not directly or indirectly own any security or beneficial ownership interest, in any other Person (including through joint venture or partnership agreements) or have any interest in any other Person.Each of the Company and its Subsidiaries is a corporation, limited liability company, partnership or other entity and is duly organized or formed and validly existing in good standing under the laws of the jurisdiction in which it is incorporated or organized and has the requisite corporate, partnership, limited liability company or other organizational power and authority to own its properties and to carry on its business as now being conducted and as proposed to be conducted by the Company and its Subsidiaries.Each of the Company and its Subsidiaries is duly qualified to do business and is in good standing in every jurisdiction in which its ownership or lease of property or the nature of the business conducted or proposed to be conducted by the Company and its Subsidiaries will make such qualification necessary,except to the extent that the failure to be so qualified or be in good standing could not have and could not be, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect.Except as set forth in Schedule 3(a), the Company holds all right, title and interest in and to 100% of the capital stock, equity or similar interests of each of its Subsidiaries, in each case, free and clear of any Liens, including any restriction on the use, voting, transfer, receipt of income or other exercise of any attributes of free and clear ownership by a current holder, and no such Subsidiary owns capital stock or holds an equity or similar interest in any other Person. All of the outstanding shares of capital stock of each Subsidiary have been duly authorized and validly issued, and are fully paid and nonassessable. b.Authorization; Enforcement; Validity.Each of the Company and each of its Subsidiaries has the requisite corporate or limited liability company power and authority to enter into and perform its obligations under this Agreement and each of the other Transaction Documents to which such Person is a party and to issue the Securities in accordance with the terms hereof and thereof.The execution and delivery of the Transaction Documents by the Company and each of its Subsidiaries and the consummation by the Company and each of its Subsidiaries of the transactions contemplated hereby and thereby, including the issuance of the Notes, the Guaranties, the Warrants, the Warrant Shares and the Conversion Shares, have been duly authorized by the respective boards of directors, members, managers, trustees, stockholders, other equityholders or holders of beneficial interests, as applicable, of the Company and each of its Subsidiaries and no further consent or authorization is required by the Company, any of its Subsidiaries or any of their respective boards of directors, members, managers, trustees, stockholders, other equityholders or holders of beneficial interests, as applicable.This Agreement and the other Transaction Documents dated of even date herewith have been duly executed and delivered by the Company and each of its Subsidiaries that is a party thereto, and constitute the valid and binding obligations of the Company and each of its Subsidiaries, enforceable against the Company and each of its Subsidiaries in accordance with their respective terms.As of each Closing, the Transaction Documents dated after the date of this Agreement and on or prior to such Closing Date shall have been duly executed and delivered by the Company and each of its Subsidiaries that is a party thereto and shall constitute the valid and binding obligations of the Company and each of its Subsidiaries, enforceable against the Company and each of its Subsidiaries in accordance with their respective terms, except as may be limited by bankruptcy, insolvency, fraudulent conveyance or similar laws affecting creditors’ rights generally and general principles of equity. 7 c.Capitalization.As of immediately prior to the Initial Closing, the authorized Capital Stock of the Company, the number of shares of such Capital Stock issued and outstanding, and the number of shares of Capital Stock reserved for issuance upon the exercise or conversion of all outstanding warrants, stock options, and other securities issued by the Company are set forth on Schedule 3(c) annexed to this Agreement. Except as described in Schedule 3(c), no shares of Common Stock or Preferred Stock are reserved for issuance under any plan, agreement or arrangement and there are no shares of Capital Stock, Options, Convertible Securities or other equity securities of the Company authorized, issued or outstanding.All of the outstanding and issuable shares of Capital Stock have been, or upon issuance will be, validly issued and are, or upon issuance will be, fully paid and nonassessable. Except as set forth on Schedule 3(c): (1)no shares of the Capital Stock of the Company or any of its Subsidiaries are subject to preemptive rights or any other similar rights or any Liens suffered or permitted by the Company or any of its Subsidiaries; (2)there are no outstanding options, warrants, scrip, rights to subscribe to, calls or commitments of any character whatsoever relating to, or securities or rights convertible into or exercisable for, any shares of Capital Stock of the Company or any of its Subsidiaries, or contracts, commitments, understandings or arrangements by which the Company or any of its Subsidiaries is or may become bound to issue additional shares of Capital Stock of the Company or any of its Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or commitments of any character whatsoever relating to, or securities or rights convertible into or exercisable for, any shares of Capital Stock of the Company or any of its Subsidiaries; (3)there are no agreements or arrangements under which the Company or any of its Subsidiaries is obligated to register the sale of any of their securities under the 1933 Act; (4)there are no outstanding securities or instruments of the Company or any of its Subsidiaries that contain any redemption or similar provisions, and there are no contracts, commitments, understandings or arrangements by which the Company or any of its Subsidiaries is or may become bound to redeem a security of the Company or any of its Subsidiaries, and there are no other stockholder agreements or similar agreements to which the Company, any of its Subsidiaries or, to the Company’s Knowledge, any holder of the Company’s Capital Stock is a party; (5)there are no securities or instruments containing anti-dilution or similar provisions that will or may be triggered by the issuance of the Securities; (6)the Company does not have any stock appreciation rights or “phantom stock” plans or agreements or any similar plan or agreement; and (7)to the Company’s Knowledge, no officer or director of the Company or beneficial owner of any of the Company’s outstanding Common Stock has pledged Common Stock in connection with a margin account or other loan secured by such Common Stock. 8 The Company has furnished to each Buyer true and correct copies of: (W) the Company’s Certificate of Incorporation, as amended and in effect (the “Certificate of Incorporation”); (X) the Company’s Bylaws, as amended and in effect (the “Bylaws”); (Y) the organizational documents of each of the Company’s Subsidiaries, as amended and in effect; and (Z) all documents and instruments containing the terms of all securities, if any, that, directly or indirectly, are convertible into, or exercisable or exchangeable for, Common Stock, and the material rights of the holders thereof in respect thereto. d.Issuance of Securities.The Notes and Warrants are duly authorized and, upon issuance in accordance with the terms of this Agreement, shall be free from all taxes and Liens with respect to the issuance thereof and entitled to the rights set forth therein.The Warrant Shares and Conversion Shares are duly authorized and, upon issuance in accordance with the terms of the Warrants and the Notes, respectively, will be validly issued, fully paid and nonassessable and free from taxes and Liens with respect to the issuance thereof, with the holders being entitled to all rights accorded to a holder of Common Stock.The issuance by the Company of the Securities is exempt from registration under the 1933 Act and any other applicable Securities Laws. e.No Conflicts.The execution and delivery of this Agreement and the other Transaction Documents by the Company and each of its Subsidiaries, the performance by the Company and each of its Subsidiaries of its obligations hereunder and thereunder and the consummation by the Company and each of its Subsidiaries of the transactions contemplated hereby and thereby (including the reservation for issuance and the issuance of the Conversion Shares and Warrant Shares) will not: (i)result in a violation of the certificate or articles of incorporation, certificate or articles of organization, bylaws, operating agreement, partnership agreement or any other governing documents, as applicable, of the Company or any of its Subsidiaries; (ii)conflict with, or constitute a breach or default (or an event which, with the giving of notice or passage of time or both, constitutes or would constitute a breach or default) under, or give to others any right of termination, amendment, acceleration or cancellation of, or other remedy with respect to, any agreement, indenture or instrument to which the Company or any of is Subsidiaries is a party; or (iii)result in a violation of any law, rule, regulation, order, judgment or decree (including Securities Laws and the rules and regulations, if any, of the Principal Market) applicable to the Company or any of its Subsidiaries or by which any property or asset of any such Person is bound or affected. 9 Neither the Company nor any of its Subsidiaries is in violation of any term of its certificate or articles of incorporation, certificate or articles of organization, bylaws, operating agreement, partnership agreement or any other governing document, as applicable.Neither the Company nor any of its Subsidiaries is or has been in violation of any term of or in default under (or with the giving of notice or passage of time or both would be in violation of or default under) any contract, agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or order or any Law applicable to the Company or its Subsidiaries, except where such violation or default could not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect or result in the acceleration of any Indebtedness or other obligation.The business of the Company and its Subsidiaries has not been and is not being conducted, in violation of any Law of any Governmental Entity except as could not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect. Except for the filings and listings expressly contemplated by the Registration Rights Agreement, the filing of instruments to perfect security interests and as set forth in Schedule 3(e), neither the Company nor any of its Subsidiaries is, has been, or will be required to obtain any consent, authorization or order of, or make any filing or registration with, any court or Governmental Entity in order for it to execute, deliver or perform any of its obligations under or contemplated by the Transaction Documents in accordance with the terms hereof or thereof.All consents, authorizations, orders, filings and registrations that the Company or any of its Subsidiaries is or has been required to obtain as described in the preceding sentence have been obtained or effected on or prior to the date of this Agreement and prior to the date of the effectiveness of such requirement. f.SEC Documents; Financial Statements. (i)The Company has filed all reports required to be filed by it under the Securities Exchange Act of 1934, as amended (the “1934 Act”), including pursuant to Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof (the foregoing materials (together with any materials filed by the Company under the 1934 Act, whether or not required) being collectively referred to herein as the “SEC Reports” and, together with this Agreement, the “Disclosure Materials”) on a timely basis or has received a valid extension of such time of filing and has filed any such SEC Reports prior to the expiration of any such extension.The Company has made available to each Buyer or its representatives true, correct and complete copies of the SEC Reports not available on the EDGAR system.Except as set forth in Schedule 3(f), as of the respective date, the SEC Reports complied in all material respects with the requirements of the 1933 Act and the 1934 Act and the rules and regulations of the SEC promulgated thereunder, and none of the SEC Reports, when filed, contained any untrue statement of a material fact or omitted to state a material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading.The financial statements of the Company included in the SEC Reports comply in all material respects with applicable accounting requirements and the rules and regulations of the SEC or other applicable rules and regulations with respect thereto as in effect at the time of filing.Such financial statements have been prepared in accordance with GAAP applied on a consistent basis during the periods involved, except as may be otherwise specified in such financial statements or the notes thereto, and fairly present in all material respects the financial position of the Company and its Subsidiaries as of and for the dates thereof and the results of operations and cash flows for the periods then ended, subject, in the case of unaudited statements, to normal, year-end audit adjustments. (ii)None of the Company, its Subsidiaries and their respective officers, directors and Affiliates or, to the Company’s Knowledge, any stockholder of the Company has provided any information to any Buyer, including information referred to in Section 2(d), that, considered in the aggregate, contains any untrue statement of a material fact or omits to state any material fact necessary in order to make the statements therein, in the light of the circumstances under which they are or were made, not misleading.Except as set forth in Schedule 3(f)(ii), none of the Company, its Subsidiaries and their respective officers, directors, employees or agents has provided any Buyer with any material, nonpublic information. (iii)The accounting firm that has expressed its opinion with respect to the consolidated financial statements included in the SEC Reports (the “Audit Opinion”) is independent of the Company pursuant to the standards set forth in Rule 2-01 of Regulation S-X promulgated by the SEC and such firm was otherwise qualified to render the Audit Opinion under applicable Securities Laws. (iv)There is no transaction, arrangement or other relationship between the Company and an unconsolidated or other off-balance-sheet entity that is required to be disclosed by the Company in the SEC Reports that has not been so disclosed in the SEC Reports. (v)The Company is not a “shell company” (as defined in Rule 12b-2 under the 1934 Act). 10 g.Sarbanes-Oxley Compliance; Internal Accounting Controls; Disclosure Controls and Procedures; Books and Records. (i)The Company and its Subsidiaries are in all material respects in compliance with the applicable provisions of the Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations thereunder (collectively, “Sarbanes-Oxley”). (ii)Neither the Company nor any of its Subsidiaries nor any director, officer or employee, of the Company or any of its Subsidiaries has received or otherwise had or obtained Knowledge of any complaint, allegation, assertion or claim, whether written or oral, regarding the accounting or auditing practices, procedures, methodologies or methods of the Company or any of its Subsidiaries or its internal accounting controls, including any complaint, allegation, assertion or claim that the Company or any of its Subsidiaries has engaged in questionable accounting or auditing practices. (iii)No attorney representing the Company or any of its Subsidiaries, whether or not employed by the Company or any of its Subsidiaries, has reported evidence of a material violation of Securities Laws, breach of fiduciary duty or similar violation by the Company or any of its Subsidiaries or any of their respective officers, directors, employees or agents to their respective boards of directors or any committee thereof or pursuant to Section 307 of Sarbanes-Oxley. (iv)Except as disclosed on Schedule 3(g), the Company has, and has caused each of its Subsidiaries to, at all times, keep books, records and accounts with respect to all of such Person’s business activities, in accordance with sound accounting practices and GAAP consistently applied.The Company and each of its Subsidiaries maintains a system of internal accounting controls sufficient to provide reasonable assurance that (A) transactions are executed in accordance with management’s general or specific authorizations, (B) transactions are recorded as necessary to permit preparation of financial statements in conformity with generally accepted accounting principles and to maintain asset and liability accountability, (C) access to assets or incurrence of liability is permitted only in accordance with management’s general or specific authorization and (D) the recorded accountability for assets and liabilities is compared with the existing assets and liabilities at reasonable intervals and appropriate action is taken with respect to any differences. (v)Except as disclosed on Schedule 3(g), the Company maintains disclosure controls and procedures required by Rule13a-15 or Rule15d-15 under the 1934Act; such disclosure controls and procedures are effective to ensure that the information required to be disclosed by the Company in the reports that it files with or submits to the SEC (A)is recorded, processed, summarized and reported accurately within the time periods specified in the SEC’s rules and forms and (B)is accumulated and communicated to the Company’s management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure. 11 (vi)The Company maintains internal control over financial reporting required by Rule13a-14 or Rule15d-14 under the 1934Act; such internal control over financial reporting is, and has at all times been, effective and does not contain, and has not contained, any material weaknesses. h.Absence of Certain Changes.Since December 31, 2009, neither the Company nor any of its Subsidiaries has taken any steps, and neither the Company nor any of its Subsidiaries currently expects to take any steps to seek protection pursuant to any bankruptcy law nor does the Company or any of its Subsidiaries have any knowledge or reason to believe that the creditors of such Person intend to initiate involuntary bankruptcy proceedings or any knowledge of any fact that would reasonably lead a creditor to do so.Neither the Company nor any of its Subsidiaries is as of the date this representation is made, nor after giving effect to the transactions contemplated hereby or by any of the other Transaction Documents will be, Insolvent.Since December 31, 2009, neither the Company nor any of its Subsidiaries has declared or paid any dividends or sold any assets outside of the ordinary course of business.Since December 31, 2009, neither the Company nor any of its Subsidiaries has had any capital expenditures outside the ordinary course of its business. i.Absence of Litigation.Except as set forth on Schedule 3(i), (i) there has at no time been any action, suit, proceeding, inquiry or investigation (“Litigation”) before or by any court, public board, Governmental Entity, self-regulatory organization or body pending or, to the Company’s Knowledge, threatened against or affecting the Company or any of its Subsidiaries, and (ii) to the Company’s Knowledge, no director or officer of the Company or any of its Subsidiaries has been involved in securities-related Litigation during the past five years.No Litigation disclosed on Schedule 3(i) has, has had or could reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect. j.Full Disclosure; No Undisclosed Events, Liabilities, Developments or Circumstances.Except as specifically disclosed in the SEC Reports, (i) there has been no event, occurrence or development that, individually or in the aggregate, has had or that could reasonably be expected to result in a Material Adverse Effect, (ii) neither the Company nor any of its Subsidiaries has incurred any material liabilities other than (A) trade payables and accrued expenses incurred in the ordinary course of business consistent with past practice and (B) liabilities not required to be reflected in the Company’s financial statements pursuant to GAAP or required to be disclosed in filings made with the SEC, (iii) the Company has not altered its method of accounting or the identity of its auditors, (iv) the Company has not declared or made any dividend or distribution of cash or other property to its stockholders, in their capacities as such, or purchased, redeemed or made any agreements to purchase or redeem any shares of its capital stock (except for repurchases by the Company of shares of capital stock held by employees, officers, directors, or consultants pursuant to an option of the Company to repurchase such shares upon the termination of employment or services), and (v) neither the Company nor any of its Subsidiaries has issued any equity securities to any officer, director or Affiliate, except pursuant to existing Company stock-based plans.No representation or warranty or other statement made by the Company or any Subsidiary in this Agreement or any of the other Transaction Documents, the Schedules hereto or any certificate or instrument delivered pursuant to this Agreement contains any untrue statement or omits to state a material fact necessary to make any such statement, in light of the circumstances in which it was made, not misleading. 12 k.Acknowledgment Regarding Buyers’ Purchase of Notes and Warrants.The Company acknowledges and agrees that each Buyer is acting solely in the capacity of an arm’s length purchaser with respect to the Company in connection with this Agreement and the other Transaction Documents and the transactions contemplated hereby and thereby.The Company further acknowledges that no Buyer is acting as a financial advisor or fiduciary of any party to this Agreement or any of the other Transaction Documents (or in any similar capacity) with respect to this Agreement and the other Transaction Documents and the transactions contemplated hereby and thereby, and any advice given by any Buyer or any of its representatives or agents in connection with the Transaction Documents and the transactions contemplated hereby and thereby is merely incidental to such Buyer’s purchase of the Securities. The Company further represents to each Buyer that the decision of the Company and each of its Subsidiaries to enter into the Transaction Documents has been based solely on the independent evaluation by such Person and its representatives. l.No General Solicitation.Except as set forth in Schedule 3(l), neither the Company nor any of its Affiliates, nor any Person acting on the behalf of any of the foregoing, has engaged or will engage in any form of general solicitation or general advertising (within the meaning of RegulationD under the 1933 Act), including advertisements, articles, notices, or other communications published in any newspaper, magazine or similar media or broadcast over radio, television or internet or any seminar or meeting whose attendees have been invited by general solicitation or general advertising, in connection with the offer or sale of the Securities. m.No Integrated Offering.Neither the Company nor any of its Affiliates, nor any Person acting on the behalf of any of the foregoing, has, directly or indirectly, made any offers or sales of any security or solicited any offers to purchase any security, under circumstances that would require registration of any of the Securities under the 1933 Act or cause this offering of the Securities to be integrated with prior offerings by the Company for purposes of the 1933 Act, the stockholder approval requirements of the Principal Market (as defined in Section 3(t)), or any other regulatory or self-regulatory authority, nor will the Company or any of its Affiliates or any Person acting on behalf of any of the foregoing take any action or steps that would require registration of the issuance of any of the Securities under the 1933 Act or cause the offering of the Securities to be integrated with other offerings for purposes of the 1933 Act, the stockholder approval requirements of the Principal Market (as defined in Section 3(t)), or any other regulatory or self-regulatory authority. n.Reserved. o.Employee Relations.Neither the Company nor any of its Subsidiaries is involved in any labor union dispute nor, to the Knowledge of the Company, is any such dispute threatened.None of the employees of either the Company or any of its Subsidiaries is or has been a member of a union that relates, or following the Initial Closing will relate, to such employee’s relationship with the Company and neither the Company nor any of its Subsidiaries is or following the Initial Closing will be, a party to a collective bargaining agreement.No executive officer (as defined in Rule 3b-7 under the 1934 Act), nor any other individual whose termination would be required to be disclosed on a Current Report on Form 8-K, has notified the Company that such individual intends to leave the Company or otherwise terminate such individual’s employment with the Company.Schedule 3(o) lists each individual who will be employed by the Company as of the Initial Closing Date.Such individuals constitute all of the employees necessary to conduct the Company’s business as presently conducted and proposed to be conducted (as described to the Buyers prior to the date hereof).No such individual is, has been, or is now expected to be, in violation of any material term of any employment contract, confidentiality, disclosure or proprietary information agreement or non-competition agreement, or any other contract or agreement or any restrictive covenant, and the employment of each such individual does not, has not and will not subject the Company or any of its Subsidiaries to any liability with respect to any of the foregoing matters.The Company and each of its Subsidiaries is, and has at all times been, in compliance with all Laws relating to employment and employment practices, terms and conditions of employment and wages and hours.The Company and each of its Subsidiaries is, and has at all times been, in compliance with all Laws relating to employee benefits and employee benefit plans (as such terms are defined in ERISA). 13 p.Intellectual Property Rights.The Company and its Subsidiaries own or possess adequate rights or licenses to use all trademarks, trademark applications and registrations, trade names, service marks, service mark registrations, service names, patents, patent rights, patent applications, copyrights (whether or not registered), inventions, licenses, approvals, governmental authorizations, trade secrets and other intellectual property rights (collectively, “Intellectual Property”) necessary to conduct their respective businesses as conducted as of the date this representation is made.Except as set forth in Schedule 3(p), (i) none of the rights of the Company or any of its Subsidiaries in its Intellectual Property have expired or terminated, or are expected to expire or terminate within five years from the date of this Agreement, except to the extent such termination would not and could not reasonably be expected, individually or in the aggregate, to have a Material Adverse Effect, (ii) there has been no infringement by the Company or any of its Subsidiaries or any of the Company’s or any of its Subsidiaries’ licensors or licensees of any Intellectual Property rights of others, (iii) there has been no infringement by any third parties of any Intellectual Property owned or licensed by the Company or any of its Subsidiaries, or of any development of similar or identical trade secrets or technical information by others, (iv) there is no claim, action or proceeding against or being threatened against, the Company, any of its Subsidiaries or any of their respective licensors regarding their Intellectual Property or infringement of other Intellectual Property rights and there is no claim, action or proceeding against or being threatened against the Company, any of its Subsidiaries or any of their respective licensors regarding their Intellectual Property or infringement of other Intellectual Property rights, (v) there are no facts or circumstances that could reasonably be expected to give rise to any of the foregoing, (vi) there is no patent or patent application which contains claims that interfere with the issued or pending claims of any of the Intellectual Property owned or licensed by the Company or any of its Subsidiaries, and (vii) none of the technology employed by the Company or any of its Subsidiaries has been obtained or is being used by the Company or any of its Subsidiaries in violation of any material contractual obligation binding on the Company or any of its Subsidiaries or is being used by any of the officers, directors or employees of the Company or of its Subsidiaries on behalf of the Company or any of its Subsidiaries in violation of the rights of any Person or Persons.The Company and its Subsidiaries have taken reasonable security measures to protect the secrecy, confidentiality and the value of all of their material Intellectual Property. q.Environmental Laws.Each of the Company and its Subsidiaries (i) is, and has at all times been, in compliance with any and all, and has not violated any, Environmental Laws, (ii)has no, and has never had any, liability for failure to comply with any Environmental Law, (iii) has received all permits, licenses or other approvals required of it under applicable Environmental Laws to conduct its business as presently conducted, and (iv)is in com­pliance with all terms and conditions of any such permit, license or approval. r.Insurance.The Company and each of its Subsidiaries are insured by insurers of recognized financial responsibility against such losses and risks and in such amounts as management of the Company believes to be prudent and customary in the businesses in which the Company and its Subsidiaries are engaged.Neither the Company nor any such Subsidiary has been refused any insurance coverage sought or applied for, and neither the Company nor any such Subsidiary has any reason to believe that it will not be able to renew its existing insurance coverage as and when such coverage expires or to obtain similar coverage from similar insurers as may be necessary to continue its business at a cost that would not reasonably be expected to have a Material Adverse Effect. 14 s.Regulatory Permits.The Company and its Subsidiaries possess all certificates, authorizations, approvals, licenses and permits issued by the appropriate federal, state or foreign regulatory authorities necessary to conduct their respective businesses as conducted at the time this representation is made (“Permits”), and neither the Company nor any such Subsidiary has received any notice of proceedings relating to the revocation or modification of any such Permit.The Company and its Subsidiaries have no reason to believe that they will not be able to obtain necessary Permits as and when necessary to enable the Company and its Subsidiaries to conduct their respective businesses. t.Principal Market.Except as set forth in Schedule 3(t), the Company is not in violation of any of the rules, regulations or requirements of the OTC Bulletin Board (the “Principal Market;” provided however, that, if after the date of this Agreement the Common Stock is listed on a national securities exchange, the “Principal Market” shall mean such national securities exchange) and has no Knowledge of any facts or circumstances which would reasonably lead to delisting or suspension, or termination of the trading of, the Common Stock by the Principal Market in the foreseeable future. u.Tax Status.The Company and each of its Subsidiaries (i) has made or filed all federal, state and foreign income and all other tax returns, reports and declarations required by any jurisdiction to which it is subject, (ii) has paid all taxes and other governmental assessments and charges shown or determined to be due on such returns, reports and declarations, except those being contested in good faith and for which the Company has made appropriate reserves on its books, and (iii) has set aside on its books provisions reasonably adequate for the payment of all taxes for periods subsequent to the periods to which such returns, reports or declarations (referred to in clause (i) above) apply.There are no unpaid taxes claimed in writing to be due from the Company or any of its Subsidiaries by the taxing authority of any jurisdiction, and there is no basis for any such claim.Neither the Company nor any of its Subsidiaries is a “United States real property holding corporation” (“USRPHC”) as that term is defined in Section 897(c)(2) of the Internal Revenue Code of 1986, as amended, and the Treasury Regulations promulgated thereunder. v.Transactions With Affiliates.Except as set forth on Schedule 3(v), no Related Party of the Company or any of its Subsidiaries, nor any Affiliate thereof, is presently, has been within the past three years, or will be as a result of the transactions contemplated by this Agreement and the other Transaction Documents, a party to any transaction, contract, agreement, instrument, commitment, understanding or other arrangement or relationship with the Company or any of its Subsidiaries, whether for the furnishing of services to or by, providing for rental of real or personal property to or from, or otherwise requiring payments or consideration to or from any such Related Party.No Related Party of the Company or any of its Subsidiaries, or any of their respective affiliates, has any direct or indirect ownership interest in any Person (other than ownership of less than 2% of the outstanding common stock of a publicly traded corporation) in which the Company or any of its Subsidiaries has any direct or indirect ownership interest or with which the Company or any of its Subsidiaries competes or has a business relationship. 15 w.Application of Takeover Protections; Rights Agreement.The Company and its board of directors have taken all necessary action, if any, in order to render inapplicable any control share acquisition, business combination, or other similar anti-takeover provision under the Certificate of Incorporation, as amended or any certificates of designations or the laws of the State of Delaware to the transactions contemplated by this Agreement, the Company’s issuance of the Securities in accordance with the terms hereof and any Buyer’s ownership of the Securities. The Company has not adopted a stockholder rights plan or similar arrangement relating to accumulations of beneficial ownership of Common Stock or a change in control of the Company. x.Foreign Corrupt Practices.Neither the Company, nor any of its Subsidiaries, nor any director, officer, agent, employee or other person acting on behalf of the Company or any of its Subsidiaries has, in the course of its actions for, or on behalf of, the Company, used any corporate funds for any unlawful contribution, gift, entertainment or other unlawful expenses relating to political activity; made any direct or indirect unlawful payment to any foreign or domestic government official or employee from corporate funds; violated or is in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or made any unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful payment to any foreign or domestic government official or employee. y.Outstanding Indebtedness; Liens.Except as set forth on Schedule 3(y), payments of principal and other payments due under the Notes will, upon issuance at each Closing, rank senior to all other Indebtedness of the Company or any of its Subsidiaries (in right of payment, whether with respect of payment of redemptions, interest or damages or upon liquidation or dissolution or otherwise).Except as set forth on Schedule3(y), (i) neither the Company nor any of its Subsidiaries has any, and upon consummation of the transactions contemplated hereby and by the other Transaction Documents will not have any, outstanding Indebtedness other than the Indebtedness permitted under Section 5(g), (ii) there are no, and upon consummation of the transactions contemplated hereby and by the other Transaction Documents there will not be any, Liens on any of the assets of the Company and its Subsidiaries other than the Liens permitted under Section 5(h), and (iii) there are no, and upon consummation of the transactions contemplated hereby and by the other Transaction Documents there will not be any, financing statements securing obligations of any amounts filed against the Company or any of its Subsidiaries or any of their respective assets. z.Real Property.Neither the Company nor any of its Subsidiaries own any real property.Schedule 3(z) contains a complete and correct list of all the real property, facilities and fixtures that (i) are leased or, in the case of fixtures, otherwise owned or possessed by the Company or any of its Subsidiaries, (ii) in connection with which the Company or any of its Subsidiaries has entered into an option agreement, participation agreement or acquisition agreement or (iii) the Company or any of its Subsidiaries has agreed to lease or otherwise acquire or may be obligated to lease or otherwise acquire in connection with the conduct of its business (collectively, including any of the foregoing acquired after the date of this Agreement, the “Real Property”), which list identifies all of the Real Property and specifies which of the Company and its Subsidiaries leases, owns or possesses each item of the Real Property. Schedule 3(z) also contains a complete and correct list of all leases and other agreements with respect to which the Company or any of its Subsidiaries is a party or otherwise bound or affected with respect to the Real Property, except easements, rights of way, access agreements, surface damage agreements, surface use agreements or similar agreements that pertain to Real Property that is contained wholly within the boundaries of any leased Real Property otherwise described on Schedule 3(z) (the “Real Property Leases”).All of the Real Property Leases are valid and in full force and effect and are enforceable against all parties thereto.Neither the Company nor any of its Subsidiaries nor, to the Company’s Knowledge, any other party thereto is in default in any material respect under any of such Real Property Leases and no event has occurred which with the giving of notice or the passage of time or both could constitute a default under, or otherwise give any party the right to terminate, any of such Real Property Leases, or could adversely affect the Company’s or any of its Subsidiaries’ interest in and title to the Real Property subject to any of such Real Property Leases.No Real Property Lease is subject to termination, modification or acceleration as a result of the transactions contemplated hereby. 16 aa.Tangible Assets.The Company and its Subsidiaries have good and marketable title to all of the tangible assets that are material to their businesses (the “Assets”), in each case free and clear of any Lien, other than Permitted Liens. The Assets include all tangible assets necessary for the conduct of the Company’s and its Subsidiaries’ businesses as presently proposed to be conducted.The Assets that are facilities, fixtures, equipment, and other personal property have been maintained in accordance with normal industry practice, and are in good operating condition and repair (subject to normal wear and tear), and are suitable for the purposes for which they are now used and proposed to be used.There are no existing agreements, options, commitments or rights with, of or to any Person to acquire any such Assets, or any interests therein. bb.No Materially Adverse Contracts, Etc.The Company is not subject to any charter, contract, agreement, instrument, corporate or other legal restriction, or any judgment, decree, order, rule, regulation or other Law that has, has had, or is expected in the future to have, a Material Adverse Effect. cc.Investment Company.The Company is not, and upon each Closing will not be, an “investment company,” a company controlled by an “investment company,” or an “affiliated person” of, or “promoter” or “principal underwriter” for, an “investment company,” as such terms are defined in the Investment Company Act. dd.Stock Options. Every Option issued by the Company (i) has (or, if no longer outstanding, had), with respect to each share of Common Stock into which it is convertible or for which it is exercisable or exchangeable, an exercise price equal to or greater than the fair market value per share of Common Stock on the date of grant of such Option, (ii) was issued in compliance with the terms of the plan under which it was issued and in compliance with applicable Laws, rules and regulations, including the rules and regulations of the Principal Market, and (iii) has been accounted for in accordance with GAAP and otherwise been disclosed accurately and completely and in accordance with the requirements of the Securities Laws, including Rule 402 of Regulation S-K promulgated by the SEC, and the Company has paid, or properly reserved for, all taxes payable with respect to each such Option (including with respect to the issuance and exercise thereof), and has not deducted any amounts from its taxable income that it is not entitled to deduct with respect to any such stock option (including the issuance and exercise thereof). 17 ee.Offering.Subject in part to the truth and accuracy of each Buyer’s representations set forth in Section 2 of this Agreement, the offer, sale and issuance of the Notes and Warrants as contemplated by this Agreement is exempt from the registration requirements of the 1933 Act and will not result in a violation of the qualification or registration requirements of the any applicable state securities laws, and neither the Company nor any authorized agent acting on its behalf will take any action hereafter that would cause the loss of such exemption. 4.AFFIRMATIVE COVENANTS. a.Best Efforts.Each party shall use its reasonable best efforts to timely satisfy each of the conditions to be satisfied by it as provided in Sections 7 and 8 of this Agreement. b.FormD and Blue Sky.The Company agrees to timely file a FormD with respect to the Notes and Warrants that are sold at any Closing as required under RegulationD and to provide a copy thereof to each Buyer that purchased any Notes and Warrants at such Closing promptly after such filing.The Company shall, on or before each Closing Date, take such action as the Company shall reasonably determine is necessary in order to obtain an exemption for, or to qualify the Securities for, sale to the Buyers at the applicable Closing to occur on the applicable Closing Date pursuant to this Agreement under applicable Securities Laws of the states of the United States, and shall provide to each Buyer evidence of any such action so taken on or prior to the applicable Closing Date.The Company shall make all filings and reports relating to the offer and sale of the Notes and Warrants required under applicable Securities Laws of the states of the United States following the applicable Closing Date. c.Reporting Status.During the period commencing on the date of this Agreement and ending on the first date after the Final Closing Date that is the latest of (i) the date that the Securities may be sold without the requirement to be in compliance with Rule 144(c)(1) promulgated under the 1933 Act (or successor thereto) and otherwise without restriction or limitation pursuant to Rule 144 promulgated under the 1933 Act (or successor thereto), (ii) the date on which no Notes or Warrants remain outstanding and (iii) the date on which the Security Agreement has been terminated (the period ending on such latest date, the “Reporting Period”), the Company shall timely file all reports required to be filed with the SEC pursuant to the 1934 Act, and the Company shall not terminate its status as an issuer required to file reports under the 1934 Act even if the Securities Laws otherwise would permit such termination. d.Use of Proceeds.The Company will use the proceeds received hereunder as provided in Schedule 4(d). e.Financial Information.From the date of this Agreement until the first date following the Final Closing Date on which the Notes and Warrants are no longer outstanding and the Security Agreement has terminated, the Company agrees to send the following to each Buyer (i) unless the following are filed with the SEC through EDGAR and are immediately available to the public through the EDGAR system, within one Business Day after the filing thereof with the SEC, a copy of each of its quarterly reports on Form 10-Q and annual reports on Form 10-K (each, a “Periodic Report”), Current Reports on Form 8-K, registration statements and amendments and supplements to each of the foregoing, (ii) unless immediately available through Bloomberg, facsimile copies of all press releases issued by the Company or any of its Subsidiaries, contemporaneously with the issuance thereof, and (iii) unless the following are filed with the SEC through EDGAR and are immediately available to the public through the EDGAR system, copies of any notices and other information made available or given to the stockholders of the Company generally, contemporaneously with the making available or giving thereof to the stockholders. 18 f.Internal Accounting Controls.From the date of this Agreement until the first date following the Final Closing Date on which the Notes and Warrants are no longer outstanding and the Security Agreement has terminated, the Company shall, and, shall cause each of its Subsidiaries to: (i)at all times keep books, records and accounts with respect to all of such Person’s business activities, in accordance with sound accounting practices and GAAP consistently applied; (ii)maintain a system of internal accounting controls sufficient to provide reasonable assurance that (A) transactions are executed in accordance with management’s general or specific authorizations, (B) transactions are recorded as necessary to permit preparation of financial statements in conformity with GAAP and to maintain asset and liability accountability, (C) access to assets or incurrence of liability is permitted only in accordance with management’s general or specific authorization and (D) the recorded accountability for assets and liabilities is compared with the existing assets and liabilities at reasonable intervals and appropriate action is taken with respect to any differences; (iii)timely file and make publicly available on the SEC’s EDGAR system, all certifications and statements required by (A) Rule 13a-14 or Rule 15d-14 under the 1934 Act and (B) Section 906 of Sarbanes Oxley with respect to any Periodic Reports; (iv)maintain disclosure controls and procedures required by Rule 13a-15 or Rule 15d-15 under the 1934 Act, and cause such disclosure controls and procedures to be effective at all times to ensure that the information required to be disclosed by the Company in the reports that it files with or submits to the SEC (A) is recorded, processed, summarized and reported accurately within the time periods specified in the SEC’s rules and forms and (B) is accumulated and communicated to the Company’s management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure; and (v)maintain internal control over financial reporting required by Rule 13a-14 or Rule 15d-14 under the 1934 Act, and cause such internal control over financial reporting to be effective at all times and not contain any material weaknesses. g.Listing.During the Reporting Period, the Company shall use its best efforts to promptly secure the listing of all of the Warrant Shares and Conversion Shares upon each national securities exchange and automated quotation system upon which shares of Common Stock are then listed (subject to official notice of issuance) and, shall maintain, so long as any other shares of Common Stock shall be so listed, such listing of all Warrant Shares and Conversion Shares from time to time issuable under the terms of the Transaction Documents. So long as any Securities are outstanding, the Company shall maintain the Common Stock’s listing on the Principal Market (or a United States national exchange or market) and shall not take any action that would reasonably be expected to result in the suspension or termination of trading of the Common Stock on the Principal Market, except to begin trading on a different United States national exchange or market.The Company shall pay all fees and expenses in connection with satisfying its obligations under this Section 4(g). 19 h.Expenses.At each Closing, the Company shall pay each Buyer purchasing Notes and Warrants on such Closing Date a reimbursement amount for all of such Buyer’s legal, due diligence and other expenses incurred in connection with this Agreement and the transaction contemplated hereby, including fees and expenses of attorneys, investigative and other consultants and travel costs and all other expenses relating to negotiating and preparing the Transaction Documents and consummating the transactions contemplated thereby.In addition to reimbursement obligations of the Company set forth in above in this Section 4(h), and not in limitation thereof, following each Closing, the Company shall promptly reimburse each Buyer purchasing Notes and Warrants on such Closing Date, each holder of Notes, each holder of Warrants, each holder of Warrant Shares and each holder of Conversion Shares and the Collateral Agent for all of the respective out-of-pocket fees, costs and expenses incurred thereby in connection with any amendment, modification or waiver of any of the Transaction Documents, the enforcement of such Person’s rights and remedies under any of the Transaction Documents and/or any release, termination, amendment or modification of any Lien of such Buyer or holder or the Collateral Agent in any of the Collateral (as defined in the Security Agreement). i.Disclosure of Transactions and Other Material Information. (i)Contemporaneous with or prior to the earlier of (i) the Company’s first public announcement of the transactions contemplated hereby and (ii) 4:00 p.m. (New York City time) on the fourth Business Day following the Initial Closing Date, andprior to 4:00 p.m. (New York City time) on the first Business Day following each Subsequent Closing Date, the Company shall file a Form 8-K (each, an “Announcing Form 8-K”) with the SEC.Each Announcing Form 8-K (x) shall describe the terms of the transactions contemplated by the Transaction Documents, including the purchase of the Notes and Warrants, (y) shall include as exhibits to such Form 8-K this Agreement (including the schedules hereto), the Registration Rights Agreement, the form of Company and Subsidiary Pledge Agreement, the form of Security Agreement, the form of Account Control Agreement, the form of Subsidiary Guaranty, the form of Shareholder Guaranty and the form of Shareholder Pledge Agreement, the form of Note and the form of Warrant, and (z) shall include any other information required to be disclosed therein pursuant to any Securities Laws or other Laws.Unless required by Law, the Company shall not make any public announcement regarding the transactions contemplated hereby prior to each Closing.Subject to the agreements and covenants set forth in this Section 4(i), the Company shall not issue any press releases or any other public statements with respect to the transactions contemplated hereby or disclosing the name of any Buyer; provided, however, that the Company shall be entitled, without the prior approval of any Buyer, to make any press release or other public disclosure with respect to such transactions (A) in substantial conformity with the Announcing Form 8-K and contemporaneously therewith and (B) as is required by applicable Law (provided; however, that the Buyers shall be consulted by the Company in connection with any such press release or other public disclosure prior to its release and shall be provided with a copy thereof). (ii)From and after the filing of each Announcing Form 8-K with the SEC, no Buyer purchasing Notes and Warrants at the Closing that triggered the obligation to file such Announcing Form 8-K shall be in possession of any material nonpublic information received from the Company, any of its Subsidiaries or any of their respective Affiliates, officers, directors, employees or agents.Notwithstanding any provision herein to the contrary, the Company shall not, and shall cause each of its Subsidiaries and its and each of their respective Affiliates, officers, directors, employees and agents not to, provide any Buyer purchasing Notes and Warrants at the Closing that triggered the obligation to file such Announcing Form 8-K with any material nonpublic information regarding the Company or any of its Subsidiaries from and after the filing of the Announcing Form 8-K with the SEC, without the express prior written consent of such Buyer.In the event that a Buyer believes that the Company, any of its Subsidiaries, or any of their respective Affiliates, officers, directors, employees or agents has breached the foregoing covenant, the Buyer shall so notify the Company as provided in Section 10(f) hereof.If the Company has failed to either (i) cause Buyer to conclude that such information does not constitute material nonpublic information or (ii) make public disclosure of the claimed material nonpublic information provided to such Buyer by the end of the second full Business Day following receipt of the notice provided for in the immediately preceding sentence, then, in addition to any other remedy provided herein or in the Transaction Documents, such Buyer shall have the right to make a public disclosure in the form of a press release, public advertisement or otherwise, of such material nonpublic information without the prior approval by the Company, its Subsidiaries, or any of its or their respective Affiliates, officers, directors, employees or agents.No Buyer shall have any liability to the Company, its Subsidiaries, or any of its or their respective Affiliates, officers, directors, employees, stockholders or agents for any such disclosure.Notwithstanding anything to the contrary herein, in the event that the Company believes that a notice or communication to any Buyer or Investor (as defined in Section 4(j)) contains material, nonpublic information relating to the Company or any of its Subsidiaries, the Company so shall indicate to such Buyer or Investor contemporaneously with delivery of such notice or communication, and such indication shall provide such Buyer or Investor the means to refuse to receive such notice or communication; and in the absence of any such indication, the holders of the Securities shall be allowed to presume that all matters relating to such notice or communication do not constitute material, nonpublic information relating to the Company or any of its Subsidiaries.Upon receipt or delivery by the Company or any of its Subsidiaries of any notice in accordance with the terms of the Transaction Documents, unless the Company has in good faith determined that the matters relating to such notice do not constitute material, nonpublic information relating to the Company or its Subsidiaries, the Company shall within one Business Day after any such receipt or delivery Publicly Disclose such material, nonpublic information. 20 j.Pledge of Securities.The Company acknowledges and agrees that the Securities of a Buyer may be pledged by such Buyer or its transferees (each, including each Buyer, an “Investor”) in connection with a bona fide margin agreement or other loan secured by the Securities.The pledge of Securities shall not be deemed to be a transfer, sale or assignment of the Securities hereunder, and no Investor effecting any such pledge of Securities shall be required to provide the Company with any notice thereof or otherwise make any delivery to the Company pursuant to this Agreement or any other Transaction Document, including Section 2(f) of this Agreement.The Company hereby agrees to execute and deliver such documentation as a pledgee of the Securities may reasonably request in connection with a pledge of the Securities to such pledgee by an Investor. k.Notices.From the date of this Agreement until the first date following the Final Closing Date on which the Notes are no longer outstanding and the Security Agreement has terminated, the Company shall and shall cause each of its Subsidiaries to notify the Collateral Agent in writing (A) at least 30 days in advance of any change in such Person’s legal name and (B) within 10 days of the change of the use of any trade name, assumed name, fictitious name or division name not previously disclosed to the Collateral Agent in writing.All of the foregoing notices also shall be provided by the Company or the applicable Subsidiary to each Buyer in writing. l.Compliance with Laws and Maintenance of Permits.From the date of this Agreement until the first date following the Final Closing Date on which the Notes and Warrants are no longer outstanding and the Security Agreement has terminated, the Company shall, and shall cause each of its Subsidiaries to, maintain all governmental consents, franchises, certificates, licenses, authorizations, approvals and permits, the lack of which would reasonably be expected to have a Material Adverse Effect, and the Company and each of its Subsidiaries shall remain in compliance with all Laws (including Environmental Laws and Laws relating to student loans, taxes, employer and employee contributions and similar items, securities, ERISA or employee health and safety) the failure with which to comply would have a Material Adverse Effect on such Person. m.Inspection and Audits.From the date of this Agreement until the first date following the Final Closing Date on which the Notes are no longer outstanding and the Security Agreement has terminated: (i)Upon prior written notice, the Company shall, and shall cause each of its Subsidiaries to, permit the Collateral Agent (and the Collateral Agent’s designees), at the Collateral Agent’s own expense, to call at the Company’s and each of its Subsidiaries’ places of business at any reasonable times, and, without hindrance or delay, to inspect, examine and audit the Collateral and to inspect, audit, check and make extracts from such Person’s books, records, journals, orders, receipts and any correspondence and other data relating to the Collateral or any transactions between the parties hereto, and the Collateral Agent (and the Collateral Agent’s designees) shall have the right to make such verification concerning the Collateral as the Collateral Agent may consider reasonable under the circumstances; and 21 (ii)Notwithstanding anything to the contrary herein, upon written request to the Company by any Buyer, the Company shall promptly provide such Buyer with any financial, operating or other type of information requested by such Buyer to the extent that is reasonably available or can be developed without significant effort or expense to the Company, subject to such Buyer’s execution of a confidentiality agreement reasonably acceptable to the Company with respect to such information, which execution shall constitute a waiver, with respect to any material non-public information regarding the Company and the Subsidiaries provided to such Buyer directly in response to such written request, of the restriction herein on the Company’s disclosure to such Buyer of material nonpublic information. n.Collateral.From the date of this Agreement until the first date following the Final Closing Date on which the Notes are no longer outstanding and the Security Agreement is terminated, the Company shall, and shall cause each of its Subsidiaries to, maintain and preserve the Collateral and the value thereof. o.Insurance.From the date of this Agreement until the first date following the Final Closing Date on which the Notes are no longer outstanding and the Security Agreement has terminated, the Company shall, and shall cause each of its Subsidiaries to maintain, at its expense, such public liability and third party property damage insurance with companies that regularly insure Persons engaged in businesses similar to that of the Company or the applicable Subsidiary and in coverage and amount consistent with Persons of established reputation engaged in similar business.Original (or certified) copies of such policies have been delivered to each Buyer, together with evidence of payment of all premiums therefor. p.Taxes.From the date of this Agreement until the first date following the Final Closing Date on which the Notes are no longer outstanding and the Security Agreement has terminated, the Company shall and shall cause each of its Subsidiaries to file all required tax returns and pay all of its taxes when due, subject to any extensions granted by the applicable taxing authority, including taxes imposed by federal, state or municipal agencies, and shall cause any Liens for taxes to be promptly released; provided, however, that the Company and its Subsidiaries shall have the right to contest the payment of such taxes in good faith by appropriate proceedings so long as (i)the amount so contested is shown on such Person’s financial statements; and (ii)the contesting of any such payment does not give rise to a Lien for taxes. q.Intellectual Property.From the date of this Agreement until the first date following the Final Closing Date on which the Notes and Warrants are no longer outstanding and the Security Agreement has terminated, the Company shall and shall cause each of its Subsidiaries to maintain adequate Intellectual Property to continue its business as presently proposed to be conducted by it or as hereafter conducted by it, unless the failure to maintain any of the foregoing would not reasonably be expected to have a Material Adverse Effect. 22 r.Patriot Act, Investor Secrecy Act and Office of Foreign Assets Control.As required by federal law and such Buyer’s policies and practices, each Buyer may need to obtain, verify and record certain customer identification information and documentation in connection with opening or maintaining accounts, or establishing or continuing to provide services, and, during the Reporting Period, the Company agrees to, and shall cause each of its Subsidiaries to, provide such information. s.Security Covenants. From the date of this Agreement until the first date following the Final Closing Date on which the Notes are no longer outstanding and the Security Agreement has terminated, the Company shall, and shall cause each of its Subsidiaries to, at its own cost and expense, cause to be promptly and duly taken, executed, acknowledged and delivered all such further acts, documents and assurances as may from time to time be necessary or as a Buyer or the Collateral Agent may from time to time request in order to carry out the intent and purposes of this Agreement, the Security Documents and the other Transaction Documents and the transactions contemplated hereby and thereby, including all such actions to establish, create, preserve, protect and perfect a first priority Lien in favor of the Collateral Agent for the benefit of such Buyer in the Collateral (as each term is defined in the Security Agreement). Immediately upon creation or acquisition of any Subsidiary, the Company shall immediately pledge or cause to be pledged to the Buyers the capital stock or other equity securities of such new Subsidiary in accordance with the terms of the Company and Subsidiary Pledge Agreement (and to the extent the Company has not previously executed and delivered the Company andSubsidiary Pledge Agreement to the Collateral Agent, the Company shall execute and deliver the Company and Subsidiary Pledge Agreement to the Collateral Agent immediately upon creation of a Subsidiary, pursuant to which the Company shall pledge its interest in such Subsidiary to the Collateral Agent), and cause such new Subsidiary to enter into a Subsidiary Guaranty and the Security Agreement and such other Security Documents as necessary to grant to the Buyers a security interest in, and lien on, substantially all of the assets of such new Subsidiary, and comply with the terms thereof. (i)Without limiting the generality of the foregoing, in the event that the Company or any of its Subsidiaries shall, at any time from the date of this Agreement until the first date following the Final Closing Date on which the Notes are no longer outstanding and the Security Agreement has terminated, acquire or form any new Subsidiary after the date hereof, the Company shall, or shall cause the respective Subsidiary to cause such new Subsidiary, upon such acquisition or concurrently with such formation, as applicable, (A) to execute a Subsidiary Guaranty and the Security Agreement, or a joinder thereto, and thereafter perform its obligations under, the Subsidiary Guaranty and the Security Agreement, and (B) to deliver such proof of corporate (or comparable) action, incumbency of officers, opinions of counsel and other documents as Collateral Agent shall have required or requested. (ii)From the date of this Agreement until the first date following the Final Closing Date on which the Notes and Warrants are no longer outstanding and the Security Agreement has terminated, the Company shall, and shall cause each of its Subsidiaries to, (A) refrain from engaging to any substantial extent in any business other than a business related to Internet transactions involving E-Commerce, advertising and Website design and licensing and business reasonably related thereto or in furtherance thereof, and (B) preserve, renew and keep in full force and effect their respective material rights, privileges and franchises necessary or desirable in the normal conduct of their business. 23 t.Public Disclosure of Change of Control or Organic Change.From the date of this Agreement until the first date following the Final Closing Date on which the Notes and Warrants are no longer outstanding and the Security Agreement has terminated, in the event of a Change of Control or Organic Change, the Company shall no later than the Business Day that is fifteen (15) Business Days prior to the consummation of a Change of Control or an Organic Change, Publicly Disclose the principal terms of the agreement or agreements giving rise to such Change of Control or Organic Change, including the expected date on which the transaction shall be consummated (the first public announcement thereof, the “Change of Control Announcement”). u.Reservation of Shares. So long as any of the Notes or Warrants remain outstanding, the Company shall take all action necessary to at all times have authorized and reserved for the purpose of issuance, one hundred twenty percent (120%) of the aggregate number of shares of Common Stock needed to provide for the issuance of the Conversion Shares and the Warrant Shares. 5.NEGATIVE COVENANTS. a.Prohibition Against Variable Priced Securities.From the date of this Agreement until the first date following the Final Closing Date on which no Buyer holds any Securities, the Company shall not in any manner issue or sell any Options or Convertible Securities that are convertible into or exchangeable or exercisable for shares of Common Stock at a price that varies or may vary with the market price of shares of Common Stock, including by way of one or more resets to a fixed price or increases in the number of shares of Common Stock issued or issuable, or at a price that upon the passage of time or the occurrence of certain events automatically is reduced or is adjusted or at the option of any Person may be reduced or adjusted, whether or not based on a formulation of the then-current market price of the Common Stock. b.Status.From the date of this Agreement until the first date following the Final Closing Date on which the Notes and Warrants are no longer outstanding and the Security Agreement has terminated, the Company shall not become a USRPHC; and upon any Buyer’s request, the Company shall inform such Buyer whether any of the Securities then held by such Buyer constitute a U.S. real property interest pursuant to Treasury Regulation Section 1.897-2(h) without regard to Treasury Regulation Section 1.897-2(h)(3). c.Stay, Extension and Usury Laws.The Company covenants (to the extent that it may lawfully do so) that it shall not at any time insist upon, plead, or in any manner whatsoever claim or take the benefit or advantage of, any stay, extension or usury law or other law that would prohibit or forgive it from paying all or any portion of any principal of, or interest or premium on any of the Notes as contemplated herein or therein, wherever enacted, now or at any time hereafter in force, or which may affect the covenants under, or the performance of, any of the Transaction Documents; and the Company (to the extent it may lawfully do so) hereby expressly waives all benefit or advantage of any such law, and covenants that it will not, by resort to any such law, hinder, delay or impede the execution of any power granted to any Buyer herein or in any of the other Transaction Documents, but will suffer and permit the execution of every such power as though no such law has been enacted. 24 d.Restriction on Purchases or Payments.Except as provided in any of the Transaction Documents, from the date of this Agreement until the first date following the Final Closing Date on which the Notes are no longer outstanding and the Security Agreement has terminated, the Company shall not, and shall not permit any of its Subsidiaries to, (i) declare, set aside or pay any dividends on or make any other distributions (whether in cash, stock, equity securities or property) in respect of any the Company’s or any Subsidiary’s Capital Stock, or split, combine or reclassify any Capital Stock of the Company or any of its Subsidiaries, or issue or authorize the issuance of any other securities in respect or, in lieu of, or in substitution for any Capital Stock of the Company or any of its Subsidiaries, or establish or set any record date with respect to any of the foregoing; provided, however, that any Subsidiary may declare, set aside or pay dividends on or make any other distributions (whether in cash, stock, equity securities or property) in respect of any of its Capital Stock that is held solely by the Company or a wholly-owned domestic Subsidiary, provided that all of the equity of such Subsidiary is directly or indirectly owned by the Company, such Subsidiary is controlled by the Company and such Subsidiary is a party to a Subsidiary Guaranty, or (ii) purchase, redeem or otherwise acquire, directly or indirectly, any shares of the Company’s or any of its Subsidiaries’ Capital Stock. e.Payment and Lien Restrictions.From the date of this Agreement until the first date following the Final Closing Date on which the Notes are no longer outstanding and the Security Agreement has terminated, (i) the Company shall not, nor will it permit any of its Subsidiaries to, enter into or assume any agreement prohibiting or otherwise restricting the creation or assumption of any Lien upon its properties or assets, whether now owned or hereafter acquired, or requiring the grant of any security for an obligation, except to the extent any such agreement provides for Permitted Liens; and (ii) except as provided herein, the Company shall not and shall not cause or permit its Subsidiaries to directly or indirectly create or otherwise cause or suffer to exist or become effective any consensual encumbrance or consensual restriction of any kind on the ability of any such Subsidiary to:(1) pay dividends or make any other distribution on any of such Subsidiary’s Capital Stock owned by the Company or any other Subsidiary; (2) pay any Indebtedness owed to the Company or any other Subsidiary; (3) make loans or advances to the Company or any other Subsidiary; or (4) transfer any of its property or assets to the Company or any other Subsidiary. f.Prepayments.Except for intercompany indebtedness among the Company and its Subsidiaries permitted by Section 5(g), from the date of this Agreement until the first date following the Final Closing Date on which the Notes are no longer outstanding and the Security Agreement has terminated, the Company shall not, nor will it permit any of its Subsidiaries to, prepay any Indebtedness other than the Notes. 25 g.Indebtedness.From the date of this Agreement until the first date following the Final Closing Date on which the Notes are no longer outstanding and the Security Agreement has terminated, the Company shall not, and shall cause each of its Subsidiaries not to, create, incur, assume, extend the term of, become obligated on or suffer to exist (directly or indirectly), any Indebtedness other than under the Notes issued pursuant to this Agreement, except that the Company and its Subsidiaries may: (i)incur non-convertible Indebtedness for borrowed money, but only to the extent (A) a subordination agreement in favor of and in form and substance satisfactory to, each Buyer in its sole and absolute discretion is executed and delivered to such Buyer with respect thereto (and if such subordination agreement is entered into prior to the Final Closing Date, the lender of such Indebtedness covenants to also enter into such a subordination agreement with all future Buyers) (which subordination agreement shall prohibit payments in respect of such subordinated Indebtedness for so long as the Notes are outstanding), (B) the terms of such subordinated Indebtedness do not require or permit payment of principal thereon until at least 90 days after the maturity date of any outstanding Notes, and (C) such subordinated Indebtedness is not secured by any of the assets of the Company or any of its Subsidiaries; (ii)incurunsecured intercompany Indebtedness amongst the Company and one or more of its wholly-owned domestic Subsidiaries that is a party to, and in compliance with, the Subsidiary Guaranty; (iii)incur Indebtedness of the Company and its Subsidiaries for taxes, assessments, municipal or governmental charges not yet due; and (iv)incur obligations of the Company and its Subsidiaries for collection or deposit in the ordinary course of business. h.Liens.From the date of this Agreement until the first date following the Final Closing Date on which the Notes are no longer outstanding and the Security Agreement has terminated, the Company shall not, and shall cause each of its Subsidiaries not to, grant or suffer to exist (voluntarily or involuntarily) any Lien, claim, security interest or other encumbrance whatsoever on any of its assets, other than Permitted Liens. i.Sale of Collateral.Until the first date following the Final Closing Date on which the Notes are no longer outstanding and the Security Agreement has terminated, neither the Company nor any of the Subsidiaries shall sell, transfer, assign or dispose of any Collateral, except for sales of inventory in the ordinary course of business, licenses or sublicenses of rights in intellectual property on a non-exclusive or other limited basis in the ordinary course of business and sales of obsolete equipment. j.Corporate Existence.From the date of this Agreement until the first date following the Final Closing Date on which the Notes and Warrants are no longer outstanding and the Security Agreement has terminated, the Company shall maintain its corporate existence and shall not sell all or substantially all of the Company’s assets (including, for the avoidance of any doubt, all or substantially all of the assets of the Subsidiaries in the aggregate), except in the event of a merger or consolidation or sale or transfer of all or substantially all of the Company’s assets (including, for the avoidance of any doubt, all or substantially all of the assets of the Subsidiaries in the aggregate) where (i) the surviving or successor entity in such transaction (A) assumes the Company’s obligations hereunder and under the other Transaction Documents and (B) is a publicly traded corporation the common stock of which is listed on a national securities exchange, and (ii) immediately before and immediately after giving effect to such transaction, no Event of Default (as defined in the Notes) shall have occurred and be continuing. k.Affiliate Transactions.From the date of this Agreement until the first date following the Final Closing Date on which the Notes are no longer outstanding and the Security Agreement has terminated, the Company shall not, and shall cause each of its Subsidiaries not to, enter into, amend, modify or supplement any transaction, contract, agreement, instrument, commitment, understanding or other arrangement with any Related Party, except for customary employment arrangements and benefit programs, on reasonable terms, that are not otherwise prohibited by this Agreement. 26 l.Restriction on Loans; Investments; Subsidiary Equity.From the date of this Agreement until the first date following the Final Closing Date on which the Notes are no longer outstanding and the Security Agreement has terminated, the Company shall not, and shall not permit any of its Subsidiaries to: (i)Make any loans to, or investments in, any other Person, including through lending money, deferring the purchase price of property or services (other than trade accounts receivable on terms of 90 days or less), purchasing any note, bond, debenture or similar instrument, entering into any letter of credit, guaranteeing (or taking any action that has the effect of guaranteeing) any obligations of any other Person, or acquiring any equity securities of, or other ownership interest in, or making any capital contribution to any other entity; provided that nothing in this Section 5(l)(i) shall prohibit the Company or any of its Subsidiaries from acquiring companies or businesses reasonably related to the business of Internet transactions involving E-Commerce, advertising and Website design and licensing, which acquisitions are approved by the independent members of the Board of Directors of the Company; or (ii)Issue, transfer or pledge any capital stock or equity interest in any Subsidiary to any Person other than the Company. m.Employee Compensation. From the date of this Agreement until the first date following the Final Closing Date on which the Notes are no longer outstanding and the Security Agreement has terminated, the Company shall not, and shall cause each of its Subsidiaries not to make any payment, grant accrual, commitment or increase (or promise to pay, grant accrue or increase) of any bonuses, salaries, loans or other compensation to any shareholder, director, officer, employee, agent, representative or consultant of the Company or its Subsidiaries except in the ordinary course consistent with both past practices and the disclosures with respect to executive and director compensation set forth in the most recent SEC Report where such disclosures are required to have been made. n.Investment Company.From the date of this Agreement until the first date following the Final Closing Date on which the Notes and Warrants are no longer outstanding and no Buyer holds any Securities, the Company shall not become an “investment company,” a company controlled by an “investment company,” or an “affiliated person” of, or “promoter” or “principal underwriter” for, an “investment company,” as such terms are defined in the Investment Company Act. o.No Avoidance of Obligations. During the Reporting Period, the Company shall not, and shall cause each of its Subsidiaries not to, enter into any agreement which would limit or restrict the Company’s or any of its Subsidiaries’ ability to perform under, or take any other voluntary action to avoid or seek to avoid the observance or performance of any of the terms to be observed or performed by it under, this Agreement, the Notes, the Warrants and the other Transaction Documents. p.Regulation M.Neither the Company, nor any of its Subsidiaries nor any of their respective Affiliates will take any action prohibited by Regulation M under the 1934 Act in connection with the offer, sale and delivery of the Securities contemplated hereby. 27 q.No Integrated Offering.Neither the Company, nor any of its Subsidiaries, nor any of their respective Affiliates, nor any Person acting on behalf of any of the foregoing shall, directly or indirectly, make any offers or sales of any security or solicit any offer to purchase any security, under any circumstances that would require registration of any of the Securities under the 1933 Act or cause the offering of the Securities to be integrated with prior offerings by the Company for purposes of the 1933 Act, the stockholder approval requirements of the Principal Market, or any other regulatory or self-regulatory authority. 6.TRANSFER AGENT INSTRUCTIONS.The Company shall issue irrevocable instructions to its transfer agent in the form attached hereto as Exhibit J (the “Irrevocable Transfer Agent Instructions”), and any subsequent transfer agent, to issue certificates or credit shares to the applicable balance accounts at the Depository Trust Company (“DTC”), registered in the name of each Buyer or its respective nominee(s), for the Warrant Shares and Conversion Shares in such amounts as specified from time to time by such Buyer to the Company.Prior to registration of the Warrant Shares and Conversion Shares under the 1933 Act, all such certificates shall bear the restrictive legend specified in Section 2(g).The Company warrants that no instruction other than the Irrevocable Transfer Agent Instructions referred to in this Section 6 and stop transfer instructions to give effect to Section 2(f) (in the case of the Warrant Shares and Conversion Shares, prior to registration thereof under the 1933 Act) will be given by the Company to its transfer agent and that the Securities shall otherwise be freely transferable on the books and records of the Company as and to the extent provided in this Agreement and the Registration Rights Agreement.If a Buyer provides the Company with an opinion of counsel, in a generally acceptable form, to the effect that a public sale, assignment or transfer of the Securities may be made without registration under the 1933 Act or the Buyer provides the Company with reasonable assurance that the Securities can be sold pursuant to Rule 144 without any restriction as to the number of securities acquired as of a particular date that can then be immediately sold, the Company shall permit the transfer and, in the case of the Warrant Shares or Conversion Shares, promptly instruct its transfer agent to issue one or more certificates or credit shares to the applicable balance accounts at DTC in such name and in such denominations as specified by such Buyer and without any restrictive legend.The Company acknowledges that a breach by it of its obligations hereunder will cause irreparable harm to the Buyers by vitiating the intent and purpose of the transactions contemplated hereby.Accordingly, the Company acknowledges that the remedy at law for a breach of its obligations under this Section 6 will be inadequate and agrees, in the event of a breach or threatened breach by the Company of the provisions of this Section 6, that each Buyer shall be entitled, in addition to all other available remedies, to an injunctive order and/or injunction restraining any breach and requiring immediate issuance and transfer, without the necessity of showing economic loss and without any bond or other security being required. 7.CONDITIONS TO THE OBLIGATIONS OF THE COMPANY TO SELL.The obligation of the Company to issue and sell the Notes and the Warrants to each Buyer at such Buyer’s Closing is subject to the satisfaction, at or before such Buyer’s Closing Date (unless otherwise specifically provided in this Section 7), of each of the following conditions, provided that these conditions are for the Company’s sole benefit and may be waived by the Company at any time in its sole discretion by providing each Buyer with prior written notice thereof: a.Such Buyer and the Collateral Agent shall have executed each of the Transaction Documents to which it is a party and delivered the same to the Company. b.Such Buyer shall have delivered to the Company such Buyer’s Purchase Price for the Notes and Warrants being purchased by such Buyer at such Buyer’s Closing by wire transfer of immediately available funds pursuant to the wire instructions provided by the Company. 28 c.The representations and warranties of such Buyer herein shall be true and correct as of the date when made and as of such Buyer’s Closing Date as though made at that time (except for representations and warranties that speak as of a specific date, which shall be true and correct as of such date), and such Buyer shall have performed, satisfied and complied with the covenants, agreements and conditions required by the Transaction Documents to be performed, satisfied or complied with by such Buyer at or prior to such Buyer’s Closing Date. d.With respect to each Subsequent Closing, the relevant Buyers shall have executed this Agreement and a joinder to the Security Agreement and the Schedule of Buyers attached to this Agreement shall be amended by the Company. 8.CONDITIONS TO BUYERS’ OBLIGATIONS TO PURCHASE.The obligation of each Buyer to purchase the Notes and the Warrants from the Company at such Buyer’s Closing is subject to the satisfaction, at or before such Buyer’s Closing Date (unless otherwise specifically provided in this Section 8), of each of the following conditions, provided that these conditions are for each Buyer’s sole benefit and may be waived only by such Buyer at any time in its sole discretion by providing the Company with prior written notice thereof: a.The Company and each of its Subsidiaries shall have executed and delivered the Transaction Documents to which such Person is a party to such Buyer. b.The representations and warranties of the Company herein and in all of the other Transaction Documents shall be true and correct as of the date when made and as of such Buyer’s Closing Date as though made at that time (except for representations and warranties that speak as of a specific date, which shall be true and correct as of such date) and the Company shall have performed, satisfied and complied with the covenants, agreements and conditions required by the Transaction Documents to be performed, satisfied or complied with by the Company at or prior to such Buyer’s Closing Date.Such Buyer shall have received a certificate, executed by the chief executive officer of the Company, dated as of such Buyer’s Closing Date, to the foregoing effect and as to such other matters as may be reasonably requested by such Buyer. c.Such Buyer shall have received an opinion of Company Counsel, dated as of such Buyer’s Closing Date, which opinion will address, among other things, laws of the States of Delaware and New York applicable to the transactions contemplated hereby, in form, scope and substance reasonably satisfactory to such Buyer and applicable to the security interest provided pursuant to the Security Agreement, in the form of Exhibit K hereto, and otherwise in form, scope and substance reasonably satisfactory to such Buyer. 29 d.Such Buyer shall have received a fully executed copy of the Irrevocable Transfer Agent Instructions. e.The Company shall have executed and delivered to such Buyer the Notes and the Warrants to be issued to such Buyer at such Buyer’s Closing. f.The Board of the Company shall have adopted, and not rescinded or otherwise amended or modified, resolutions consistent with Section3(b) above and in a form reasonably acceptable to such Buyer (the “Resolutions”). g.The Company shall have delivered to such Buyer a certificate evidencing the incorporation (or other organization) and good standing of the Company and each Subsidiary in such entity’s state or other jurisdiction of incorporation or organization, issued by the Secretary of State (or other applicable authority) of such state or jurisdiction of incorporation or organization as of a date within ten (10) days of such Buyer’s Closing Date. h.The Company shall have delivered such Buyer a secretary’s certificate, dated as of such Buyer’s Closing Date, certifying as to (A)the Resolutions, (B)the Certificate of Incorporation, as amended, certified as of a date within 10 days of such Buyer’s Closing Date, by the Secretary of State of Delaware, (C)the Bylaws of the Company, (D) the certificate or articles of incorporation or other organizational documents of each of the Company’s Subsidiaries, each certified as of a date within 10 days of such Buyer’s Closing Date, by the Secretary of State of the state of such entity’s jurisdiction of incorporation or organization, and (E) the bylaws or other similar documents of each of the Company’s Subsidiaries, each as in effect at such Buyer’s Closing. i.The Company shall have made all filings under all applicable Securities Laws necessary to consummate the issuance of the Securities pursuant to this Agreement in compliance with such laws. j.The Company shall have delivered to such Buyer a letter from the Company’s transfer agent certifying the number of shares of Common Stock outstanding as of a date within five days of such Buyer’s Closing Date. k.The Company shall have delivered to such Buyer all waivers, consents, approvals and authorizations required from any Persons for the consummation of the transactions contemplated hereby (including waivers of any preemptive rights held by any Persons), and all such waivers, consents, approvals and authorizations shall be in full force and effect. 30 l.The Company shall have made all filings under all applicable federal, state, provincial, territorial and foreign securities laws necessary to consummate the issuance of the Securities pursuant to this Agreement in compliance with such laws. m.The Company shall have done all things requested by the Collateral Agent to provide such Buyer with a valid first priority perfected security interest in all assets of the Company and each of its Subsidiaries. n.The Company and its Subsidiaries shall have delivered to such Buyer and pledged to such Buyer any and all Instruments, Negotiable Documents, Chattel Paper (each of the foregoing terms, as defined in the Security Agreement) and certificated securities (accompanied by stock powers executed in blank), duly endorsed and/or accompanied by such instruments of assignment and transfer executed by the Company and its Subsidiaries, in such form and substance as such Buyer may request. o.The Company and its Subsidiaries shall have given, executed, delivered, filed and/or recorded any financing statements, notices, instruments, documents, agreements and other papers that may be necessary or desirable (in the reasonable judgment of such Buyer) to create, preserve, perfect or validate the first priority, perfected security interest granted to such Buyer pursuant to the Security Agreement and to enable such Buyer to exercise and enforce its rights with respect to such security interest. p.The Company shall not have made any public announcement regarding such Buyer’s Closing prior to such Buyer’s Closing. q.The Company shall have delivered to such Buyer such other documents relating to the transactions contemplated by this Agreement as such Buyer or its counsel may reasonably request. r.With respect to each Subsequent Closing Date, (x) there shall have been no Material Adverse Effect from the Initial Closing Date through and including such Subsequent Closing Date and (y) an executive officer of the Company shall issue an Officer’s Certificate substantially in the form of Exhibit L hereto with respect thereto and deliver the same to the relevant Buyers; provided, however, that such Officer’s Certificate may update certain factual information regarding the Company which has changed in the interim. 31 s.With respect to any Buyer that is purchasing Notes in connection with a Debt Conversion and with respect to any buyer that purchased Notes and Warrants in connection with that certain Securities Purchase Agreement dated as of April 23, 2010 by and among the Company and the buyers thereto (“the “Prior Financing”) , the Company shall have delivered to such Buyer an amended and restated warrant substantially in the form of Exhibit M hereto (each, an “Amended and Restated Original Warrant”), whereby the original warrant issued to such Buyer in connection with the applicable Bridge Financing Indebtedness or the Prior Financing, as the case may be, shall be amended solely to include certain anti-dilution protections and make certain other non-economic modifications consistent with the Warrants.The Company acknowledges and agrees that the amount of shares each such Buyer shall be entitled to receive pursuant to any Amended and Restated Original Warrant and the original issuance date of the original warrant for tacking purposes shall be set forth opposite such Buyer’s name on the Schedule of Buyers. t.The Company shall obtain the requisite consent pursuant to Section 7(b) of that certain Registration Rights Agreement dated as of April 23, 2010, by and among the Company and the buyers named therein. 9.INDEMNIFICATION. a.Company Indemnity. In consideration of each Buyer’s execution and delivery of this Agreement and the other Transaction Documents to be executed by such Buyer and acquiring the Securities hereunder and thereunder and in addition to all of the Company’s and the Subsidiaries’ other obligations under the Transaction Documents, the Company shall defend, protect, indemnify and hold harmless such Buyer and each other holder of the Securities and all of their stockholders, partners, officers, directors, members, managers, employees and direct or indirect investors and any of the foregoing Persons’ agents or other representatives (including those retained in connection with the transactions contemplated by this Agreement) (collectively, the “Indemnitees”) from and against any and all actions, causes of action, suits, claims, losses, costs, penalties, fees, liabilities and damages, and expenses in connection therewith (irrespective of whether any such Indemnitees is a party to the action for which indemnification hereunder is sought), and including reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitees as a result of, or arising out of, or relating to (a)any misrepresentation or breach of any representation or warranty made by the Company or any of its Subsidiaries in any of the Transaction Documents or any other certificate, instrument or document contemplated hereby or thereby, (b)any breach of any covenant, agreement or obligation of the Company or any of its Subsidiaries contained in the Transaction Documents or any other certificate, instrument or document contemplated hereby or thereby, (c)any cause of action, suit or claim brought or made against such Indemnitees and arising out of or resulting from the execution, delivery, performance or enforcement of the Transaction Documents in accordance with the terms thereof or any other certificate, instrument or document contemplated hereby or thereby in accordance with the terms thereof (other than a cause of action, suit or claim brought or made against an Indemnitee by such Indemnitee’s owners, investors or Affiliates), (d)any other transaction financed or to be financed in whole or in part, directly or indirectly, with the proceeds of the issuance of the Securities, or (e) the status of such Buyer or holder of the Securities as an investor in the Company.To the extent that the foregoing undertaking by the Company may be unenforceable for any reason, the Company shall make the maximum contribution to the payment and satisfaction of each of the Indemnified Liabilities that is permissible under applicable law. b.Indemnification Procedure. Any Indemnitee entitled to indemnification under this Section 9 will give written notice to the Company of any matters giving rise to a claim for indemnification; provided, that the failure of any party entitled to indemnification hereunder to give notice as provided herein shall not relieve the Company of its obligations under this Section 9 except to the extent that the Company is actually prejudiced by such failure to give notice. In case any action, proceeding or claim is brought against the Indemnitee in respect of which indemnification is sought hereunder, the Company shall be entitled to participate in and, unless in the reasonable judgment of the Company a conflict of interest between it and the Indemnitee may exist with respect of such action, proceeding or claim, to assume the defense thereof with counsel reasonably satisfactory to the Indemnitee. In the event that the Company advises an Indemnitee that it will contest such a claim for indemnification hereunder, or fails, within thirty (30) days of receipt of any indemnification notice to notify, in writing, such person of its election to defend, settle or compromise, at its sole cost and expense, any action, proceeding or claim (or discontinues its defense at any time after it commences such defense), then the Indemnitee may, at its option, defend, settle or otherwise compromise or pay such action or claim. In any event, unless and until the Company elects in writing to assume and does so assume the defense of any such claim, proceeding or action, the Indemnitee’s costs and expenses arising out of the defense, settlement or compromise of any such action, claim or proceeding shall be losses subject to indemnification hereunder.The Indemnitee shall cooperate fully with the Company in connection with any negotiation or defense of any such action or claim by the Company and shall furnish to the Company all information reasonably available to the Indemnitee which relates to such action or claim. The Company shall keep the Indemnitee fully apprised at all times as to the status of the defense or any settlement negotiations with respect thereto. If the Company elects to defend any such action or claim, then the Indemnitee shall be entitled to participate in such defense with counsel of its choice at its sole cost and expense. The Company shall not be liable for any settlement of any action, claim or proceeding effected without its prior written consent, which consent shall not be unreasonably withheld. Notwithstanding anything in this Section 9 to the contrary, the Company shall not, without the Indemnitee’s prior written consent, settle or compromise any claim or consent to entry of any judgment in respect thereof which imposes any future obligation on the Indemnitee or which does not include, as an unconditional term thereof, the giving by the claimant or the plaintiff to the Indemnitee of a release from all liability in respect of such claim. The indemnification required by this Section 9 shall be made by periodic payments of the amount thereof during the course of investigation or defense, as and when bills are received or expense, loss, damage or liability is incurred, so long as the Indemnitee irrevocably agrees to refund such moneys if it is ultimately determined by a court of competent jurisdiction that such party was not entitled to indemnification. The indemnity agreements contained herein shall be in addition to (a) any cause of action or similar rights of the Indemnitee against the Company or others, and (b) any liabilities the Company may be subject to pursuant to the law. 32 10.GOVERNING LAW; MISCELLANEOUS. a.Governing Law; Jurisdiction; Jury Trial.All questions concerning the construction, validity, enforcement and interpretation of this Agreement shall be governed by the internal laws of the State of New York, without giving effect to any choice of law or conflict of law provision or rule (whether of the State of New York or any other jurisdiction) that would cause the application of the laws of any jurisdiction other than the State of New York.Each party hereby irrevocably submits to the exclusive jurisdiction of the state and federal courts sitting in the New York City, borough of Manhattan, for the adjudication of any dispute hereunder or in connection herewith or with any transaction contemplated hereby or discussed herein, and hereby irrevocably waives, and agrees not to assert in any suit, action or proceeding, any claim that it is not personally subject to the jurisdiction of any such court, that such suit, action or proceeding is brought in an inconvenient forum or that the venue of such suit, action or proceeding is improper.Each party hereby irrevocably waives personal service of process and consents to process being served in any such suit, action or proceeding by mailing a copy thereof to such party at the address for such notices to it under this Agreement and agrees that such service shall constitute good and sufficient service of process and notice thereof.Nothing contained herein shall be deemed to limit in any way any right to serve process in any manner permitted by law.The parties acknowledge that each Buyer has an office in the State of New York and will have made the payment of the Purchase Price from its bank account located in the State of New York.EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. b.Counterparts.This Agreement and any amendments hereto may be executed and delivered in one or more counterparts, and by the different parties hereto in separate counterparts, each of which when executed shall be deemed to be an original, but all of which taken together shall constitute one and the same agreement, and shall become effective with respect to each Closing when counterparts have been signed by each party hereto with respect to such Closing and delivered to the other parties hereto, it being understood that all parties need not sign the same counterpart.In the event that any signature to this Agreement or any amendment hereto is delivered by facsimile transmission or by e-mail delivery of a “.pdf” format data file, such signature shall create a valid and binding obligation of the party executing (or on whose behalf such signature is executed) with the same force and effect as if such facsimile or “.pdf” signature page were an original thereof.At the request of any party each other party shall promptly re-execute an original form of this Agreement or any amendment hereto and deliver the same to the other party.No party hereto shall raise the use of a facsimile machine or e-mail delivery of a “.pdf” format data file to deliver a signature to this Agreement or any amendment hereto or the fact that such signature was transmitted or communicated through the use of a facsimile machine or e-mail delivery of a “.pdf” format data file as a defense to the formation or enforceability of a contract, and each party hereto forever waives any such defense. c.Headings.The headings of this Agreement are for convenience of reference and shall not form part of, or affect the interpretation of, this Agreement. d.Severability.If any provision of this Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity or unenforceability shall not affect the validity or enforceability of the remainder of this Agreement in that jurisdiction or the validity or enforceability of any provision of this Agreement in any other jurisdiction. 33 e.Entire Agreement; Amendments.This Agreement supersedes all other prior oral or written agreements between each Buyer, the Company, its Subsidiaries, their Affiliates and Persons acting on their behalf with respect to the matters discussed herein, and this Agreement and the instruments referenced herein contain the entire understanding of the parties with respect to the matters covered herein and therein and, except as specifically set forth herein or therein, neither the Company nor any Buyer makes any representation, warranty, covenant or undertaking with respect to such matters.No provision of this Agreement may be amended, modified or supplemented other than by an instrument in writing signed by the Company and the Buyers holding a majority of the aggregate outstanding principal amount of the Notes, or if prior to the Initial Closing Date, by the Buyers listed on the Schedule of Buyers as being obligated to purchase at least a majority of the aggregate original principal amount of the Notes listed on such Schedule of Buyers; provided, however, that the Company may amend the Schedule of Buyers at any Subsequent Closing without the consent of the Buyers. Any such amendments shall bind all holders of the Notes and the Warrants. No such amendment shall be effective to the extent that it applies to less than all of the holders of the Notes and the Warrants then outstanding. f.Notices.Any notices, consents, waivers or other communications required or permitted to be given under the terms of this Agreement must be in writing and will be deemed to have been delivered:(i) upon receipt, when delivered personally; (ii) upon receipt, when sent by facsimile (provided confirmation of transmission is mechanically or electronically generated and kept on file by the sending party); or (iii) one Business Day after deposit with a nationally recognized overnight delivery service, in each case properly addressed to the party to receive the same.The addresses and facsimile numbers for such communications shall be: If to the Company: KaChing KaChing, Inc. 750 Coronado Center Drive, Suite 120 Henderson, Nevada 89052 Attention: Robert J. McNulty Facsimile: (888) 311-9569 With a copy to: Krieger & Prager, LLP 39 Broadway, Suite 920 New York, New York 10006 Attention: Samuel M. Krieger, Esq. Facsimile: (212) 363-2999 34 If to a Buyer, to it at the address and facsimile number set forth on the Schedule of Buyers, with copies to such Buyer’s representatives as set forth on the Schedule of Buyers, or, in the case of a Buyer or any party named above, at such other address and/or facsimile number and/or to the attention of such other person as the recipient party has specified by written notice given to each other party five days prior to the effectiveness of such change.Written confirmation of receipt (A) given by the recipient of such notice, consent, waiver or other communication, (B) mechanically or electronically generated by the sender’s facsimile machine containing the time, date, recipient facsimile number and an image of the first page of such transmission or (C)provided by a nationally recognized overnight delivery service shall be rebuttable evidence of personal service, receipt by facsimile or deposit with a nationally recognized overnight delivery service in accordance with clause (i), (ii) or (iii) above, respectively. g.Successors and Assigns.This Agreement shall be binding upon and inure to the benefit of the parties and their respective successors and assigns, including any purchasers of the Securities.The Company shall not assign this Agreement or any rights or obligations hereunder without the prior written consent of the holders of at least two-thirds (2/3) of the aggregate principal of the Notes then outstanding, including by merger or consolidation.A Buyer may assign some or all of its rights hereunder without the consent of the Company; provided, however, that any such assignment shall not release such Buyer from its obligations hereunder unless such obligations are assumed by such assignee (as evidenced in writing) and the Company has consented to such assignment and assumption, which consent shall not be unreasonably withheld.Notwithstanding anything to the contrary contained in the Transaction Documents, a Buyer shall be entitled to pledge the Securities in connection with a bona fide margin account or other loan or financing arrangement secured by the Securities. h.No Third Party Beneficiaries.This Agreement is intended for the benefit of the parties hereto and their respective permitted successors and assigns and, to the extent provided in Section 9 hereof, each Indemnitee, and is not for the benefit of, nor may any provision hereof be enforced by, any other Person. i.Survival.Unless this Agreement is terminated under Section 10(k), the representations and warranties of each Buyer and the Company contained in Sections2 and 3, the agreements and covenants set forth in Sections4, 5, 6 and 10, and the indemnification and contribution provisions set forth in Section 9, shall survive each Closing.Each Buyer shall be responsible only for its own representations, warranties, agreements and covenants hereunder.The Company acknowledges and agrees that the provisions of Section 4.05 of the Notes shall survive the redemption, repayment or surrender of such Note. j.Further Assurances.Each party shall do and perform, or cause to be done and performed, all such further acts and things, and shall execute and deliver all such other agreements, certificates, instruments and documents, as the other party may reasonably request in order to carry out the intent and accomplish the purposes of this Agreement and the consummation of the transactions contemplated hereby. k.Termination.In the event that any Closing shall not have occurred with respect to any Buyer obligated to purchase Notes as listed on the Schedule of Buyers on or before the third Business Day following the date such Buyer executes this Agreement due to the Company’s or such Buyer’s failure to satisfy the conditions set forth in Sections 7 and 8 above (and the nonbreaching party’s failure to waive such unsatisfied condition(s)), the nonbreaching party shall have the option to terminate this Agreement with respect to such breaching party at the close of business on such date without liability of any party to any other party; provided, however, that if this Agreement is terminated pursuant to this Section 10(k), the Company shall be obligated to pay such Buyer (so long as such Buyer is not a breaching party) its reimbursement amount as set forth in Section 4(h) as if such Buyer had purchased the Notes and the Shares. 35 l.Placement Agent.The Company represents and warrants to each Buyer that, other than Palladium Capital Advisors LLC (“Palladium”) it has not engaged any placement agent, broker or financial advisor in connection with the sale of the new Notes and new Warrants other than in connection with a Debt Conversion or with respect to Amended and Restated Original Warrants. The Company shall be responsible for the payment of any placement agent’s fees or broker’s commissions (including, without limitation, to Palladium) relating to or arising out of the transactions contemplated hereby.The Company shall pay, and hold each Buyer harmless against, any liability, loss or expense (including attorneys’ fees and out-of-pocket expenses) arising in connection with any claim for any such payment. m.No Strict Construction.The language used in this Agreement will be deemed to be the language chosen by the parties to express their mutual intent, and no rules of strict construction will be applied against any party. n.Remedies.Each Buyer and each holder of the Securities shall have all rights and remedies set forth in the Transaction Documents and all rights and remedies that such Buyer and holders have been granted at any time under any other agreement or contract and all of the rights that such Buyer and holders have under any law.Any Person having any rights under any provision of this Agreement shall be entitled to enforce such rights specifically (without posting a bond or other security or proving actual damages), to recover damages by reason of any breach of any provision of this Agreement and to exercise all other rights granted by law, or in equity. o.Rescission and Withdrawal Right.Notwithstanding anything to the contrary contained in (and without limiting any similar provisions of) the Transaction Documents, whenever any Buyer exercises a right, election, demand or option under a Transaction Document and the Company or any of its Subsidiaries does not timely perform its related obligations within the periods therein provided, then such Buyer may rescind or withdraw, in its sole discretion from time to time upon written notice to the Company, any relevant notice, demand or election in whole or in part without prejudice to its future actions and rights. p.Payment Set Aside.To the extent that the Company or any of its Subsidiaries makes a payment or payments to a Buyer pursuant to this Agreement, the Notes, the Warrants, the Registration Rights Agreement, the Subsidiary Guaranty or any other Transaction Document or a Buyer enforces or exercises its rights hereunder or thereunder, and such payment or payments or the proceeds of such enforcement or exercise or any part thereof are subsequently invalidated, declared to be fraudulent or preferential, set aside, recovered from, disgorged by or are required to be refunded, repaid or otherwise restored to the Company or any of its Subsidiaries, by a trustee, receiver or any other Person under any law (including any bankruptcy law, state or federal law, common law or equitable cause of action), then to the extent of any such restoration the obligation or part thereof originally intended to be satisfied shall be revived and continued in full force and effect as if such payment had not been made or such enforcement or setoff had not occurred. 36 q.Independent Nature of Buyers.The obligations of each Buyer hereunder are several and not joint with the obligations of any other Buyer, and no Buyer shall be responsible in any way for the performance of the obligations of any other Buyer hereunder.Each Buyer shall be responsible only for its own representations, warranties, agreements and covenants hereunder.The decision of each Buyer to purchase the Securities pursuant to this Agreement has been made by such Buyer independently of any other Buyer and independently of any information, materials, statements or opinions as to the business, affairs, operations, assets, properties, liabilities, results of operations, condition (financial or otherwise) or prospects of the Company or any of its Subsidiaries which may have been made or given by any other Buyer or by any agent or employee of any other Buyer, and no Buyer or any of its agents or employees shall have any liability to any other Buyer (or any other Person or entity) relating to or arising from any such information, materials, statements or opinions.Nothing contained herein, and no action taken by any Buyer pursuant hereto or thereto, shall be deemed to constitute the Buyers as a partnership, an association, a joint venture or any other kind of entity, or create a presumption that the Buyers are in any way acting in concert or as a group with respect to such obligations or the transactions contemplated hereby.Each Buyer shall be entitled to independently protect and enforce its rights, including the rights arising out of this Agreement, the Notes, the Warrants, the Warrant Shares, the Conversion Shares and the other Transaction Documents, and it shall not be necessary for any other Buyer to be joined as an additional party in any proceeding for such purpose. r.Interpretative Matters.Unless the context otherwise requires, (i)all references to Sections, Schedules, Appendices or Exhibits are to Sections, Schedules, Appendices or Exhibits contained in or attached to this Agreement, (ii) each accounting term not otherwise defined in this Agreement has the meaning assigned to it in accordance with GAAP, (iii)words in the singular or plural include the singular and plural and pronouns stated in either the masculine, the feminine or neuter gender shall include the masculine, feminine and neuter, (iv) the words “hereof,” “herein” and words of similar effect shall reference this Agreement in its entirety, and (v)the use of the word “including” in this Agreement shall be by way of example rather than limitation. s.Like Treatment of Buyers.Except with respect to the economic terms set forth in the Transaction Documents, from the date hereof so long as any Notes and Warrants shall be outstanding, no consideration shall be offered or paid to any Person to amend or consent to a waiver or modification of any provision of any of the Transaction Documents as any transaction documents relating to any Bridge Financing Indebtedness unless the same consideration is also offered to all of the parties to the Transaction Documents. Further, the Company shall not make any payments or issue any securities to any Buyer in amounts which are disproportionate to the respective numbers of outstanding Common Stock held by any Buyer at any applicable time.For clarification purposes, this provision constitutes a separate right granted to each Buyer by the Company and negotiated separately by each Buyer, and is intended for the Company to treat the Buyers as a class and shall not in any way be construed as the Buyers acting in concert or as a group with respect to the purchase, disposition or voting of the Conversion Shares, the Warrants Shares or otherwise. t.Waiver of Past Defaults.Each Buyer who is receiving a new Note in connection with a Debt Conversion or an Amended and Restated Original Warrant hereby waives any existing defaults or events of default in connection with any notes or warrants that were issued to such Buyer in any connection with any Bridge Financing Indebtedness or Prior Financing, as the case may be, but not in connection with any transaction document related to any Bridge Financing Indebtedness or Prior Financing, except that the transaction described in the Form 8-K filed by the Company on November 18, 2010 with the SEC shall not be deemed in violation or default of any transaction document related to any Bridge Financing Indebtedness or Prior Financing, as the case may be, nor confer any repricing or issuance rights under section 3.05 of any such notes or Section 4 of any such warrants.Harborview Master Fund, L.P. and Monarch Capital Fund, Ltd., hereby waive any defaults (i) under Section 7(b) of that certain Registration Rights Agreement dated as of April 23, 2010, by and among the Company and the parties thereto, in connection with the entering into the Registration Rights Agreement pursuant to this Agreement, and (ii) pursuant to Section 5(g) of that certain Securities Purchase Agreement dated as of April 23, 2010, by and among the Company and the parties thereto. ***** 37 SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT IN WITNESS WHEREOF, with respect to the Purchase Price specified below, each of the undersigned represents that the foregoing statements made by it above are true and correct and that it has caused this Agreement to be duly executed on its behalf (if an entity, by one of its officers thereunto duly authorized) as of the date first above written. PURCHASE PRICE: $ BUYER: [please PRINT all information except signature] Address Printed Name of Buyer By: (Signature of Authorized Person) Telecopier No. Jurisdiction of Incorporation or Organization Printed Name and Title Name: e-mail address: Contact person: If the above Notice Address is not the Residence (for individual Buyer) or Principal Place of Business (for Buyer which is not an individual), such Residence or Principal Place of Business is: COMPANY: KACHING KACHING, INC. Buyer’s Closing Date:, 2010 By: Title: Name: e-mail address: Contact person: Appendix - 1 SCHEDULE OF BUYERS APPENDIX CERTAIN DEFINED TERMS For purposes of this Agreement, the following terms shall have the following meanings: “Affiliate” means, with respect to any Person, another Person that, directly or indirectly, (i)has a five percent (5%) equity interest in that Person, (ii) has a common ownership with that Person, (iii)controls that Person, (iv) is controlled by that Person or (v) shares common control with that Person; and “control” or “controls” means that a Person has the power, direct or indirect, to conduct or govern the policies of another Person. “Bloomberg” means Bloomberg Financial Markets (or any successor thereto). “Bridge Financing Indebtedness” means the Indebtedness (including, without limitation any accrued and unpaid interest thereon through the applicable Closing Date) incurred pursuant to: (i) that certain Convertible Promissory Note dated August 10, 2010 by the Company in favor of Harborview Master Fund, L.P. in the original principal amount of $100,000; (ii) that certain Convertible Promissory Note dated August 16, 2010 by the Company in favor of Harborview Master Fund, L.P. in the original principal amount of $25,000; (iii) that certain Convertible Promissory Note dated October 18, 2010 by the Company in favor of Brio Capital L.P. in the original principal amount of $100,000; (iv) that certain Convertible Promissory Note dated September 8, 2010 by the Company in favor of Harborview Master Fund, L.P. in the original principal amount of $150,000; (v) that certain Convertible Promissory Note dated September 29, 2010 by the Company in favor of Harborview Value Master Fund, L.P. in the original principal amount of $100,000; (vi) that certain Convertible Promissory Note dated October 18, 2010 by the Company in favor of Harborview Value Master Fund, L.P. in the original principal amount of $100,000; (vii) that certain Convertible Promissory Note dated October 27, 2010 by the Company in favor of Harborview Master Fund, L.P. in the original principal amount of $25,000; (viii) that certain Convertible Promissory Note dated October 27, 2010 by the Company in favor of Monarch Capital Fund Ltd. in the original principal amount of $25,000; (ix) that certain Convertible Promissory Note dated November 1, 2010 by the Company in favor of Harborview Value Master Fund, L.P. in the original principal amount of $50,000; and (x) that certain Convertible Promissory Note dated November 22, 2010 by the Company in favor of Robert McNulty in the original principal amount of $98,000. “Business Day” means any day other than Saturday, Sunday or other day on which commercial banks in the New York City are authorized or required by law to remain closed. Appendix - 2 “Capital Lease Obligation” means, as to any Person, any obligation that is required to be classified and accounted for as a capital lease on a balance sheet of such Person prepared in accordance with GAAP, and the amount of such obligation shall be the capitalized amount thereof, determined in accordance with GAAP. “Capital Stock” means any and all shares, interests, participations or other equivalents (however designated) of capital stock of a corporation, and any and all equivalent ownership interests in a Person (other than a corporation). “Change of Control” means (i) the consolidation, merger or other business combination of the Company with or into another Person (other than (A) a consolidation, merger or other business combination in which holders of the Company’s voting power immediately prior to the transaction continue after the transaction to hold, directly or indirectly, a majority of the combined voting power of the surviving entity or entities entitled to vote generally for the election of a majority of the members of the board of directors (or their equivalent if other than a corporation) of such entity or entities, or (B) pursuant to a migratory merger effected solely for the purpose of changing the jurisdiction of incorporation of the Company); (ii) the sale or transfer of all or substantially all of the Company's assets (including, for the avoidance of doubt, the sale of all or substantially all of the assets of the Subsidiaries in the aggregate); or (iii) the consummation of a purchase, tender or exchange offer made to, and accepted by, the holders of more than a majority of the outstanding Common Stock “Closing” means a closing of the purchase and sale of the Notes and Warrants pursuant to Section 1. “Closing Date” means a Business Day occurring after the execution and delivery of all of the Transaction Documents by the Company and each of the Buyers purchasing Notes and Warrants at the relevant Closing, when the conditions precedent to (i) such Buyers’ obligations to pay the Purchase Price for the Notes and Warrants being purchased and (ii) the Company’s obligations to deliver the Notes and Warrants being purchased, have been satisfied or waived. “Collateral” has the meaning assigned to such term in the Security Agreement. “Common Stock” means the Company’s common stock, $.0001 par value per share. “Company Counsel” means Krieger & Prager, LLP. “Contingent Obligation” means, as to any Person, any direct or indirect liability, contingent or otherwise, of such Person with respect to any indebtedness, lease, dividend or other obligation of another Person if a primary purpose or intent of the Person incurring such liability, or a primary effect thereof, is to provide assurance to the obligee of such liability that such liability will be paid or discharged, or that any agreements relating thereto will be complied with, or that the holders of such liability will be protected (in whole or in part) against loss with respect thereto. Appendix - 3 “Convertible Securities” means any stock or securities (other than Options)directly or indirectly convertible into or exchangeable or exercisable for shares of Common Stock. “Environmental Laws” means all Laws relating to any matter arising out of or relating to public health and safety, or pollution or protection of the environment (including ambient air, surface water, groundwater, land surface or subsurface strata) or workplace, including any of the foregoing relating to the presence, use, production, generation, handling, transport, treatment, storage, disposal, distribution, discharge, emission, release, threatened release, control or cleanup of any Hazardous Materials. “ERISA” means the Employee Retirement Security Act of 1974, as amended. “Final Closing Date” means the date that is the earlier of (i) the Termination Date, and (ii) the Closing Date on which the aggregate principal amount of all Notes issued on such Closing Date and on all prior Closing Dates equals the Maximum Funding Amount. “GAAP” means U.S. generally accepted accounting principles. “Governmental Entity” means the government of the United States or any other nation, or any political subdivision thereof, whether state, provincial or local, or any agency (including any self-regulatory agency or organization), authority, instrumentality, regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administration powers or functions of or pertaining to government. “Hazardous Materials” means any hazardous, toxic or dangerous substance, materials and wastes, including hydrocarbons (including naturally occurring or man-made petroleum and hydrocarbons), flammable explosives, asbestos, urea formaldehyde insulation, radioactive materials, biological substances, polychlorinated biphenyls, pesticides, herbicides and any other kind and/or type of pollutants or contaminants (including materials which include hazardous constituents), sewage, sludge, industrial slag, solvents and/or any other similar substances, materials, or wastes and including any other substances, materials or wastes that are or become regulated under any Environmental Law (including any that are or become classified as hazardous or toxic under any Environmental Law). Appendix - 4 “Indebtedness” of any Person means, without duplication: (i)All indebtedness for borrowed money; (ii)All obligations issued, undertaken or assumed as the deferred purchase price of property or services (other than unsecured account trade payables that are (A) entered into or incurred in the ordinary course of the Company’s and its Subsidiaries’ business, (B) on terms that require full payment within 90 days from the date entered into or incurred and (C) not unpaid in excess of 60 days from the receipt of invoice, or are being contested in good faith and as to which such reserve as is required by GAAP has been made); (iii)All reimbursement or payment obligations with respect to letters of credit, surety bonds and other similar instruments; (iv)All obligations evidenced by notes, bonds, debentures, redeemable capital stock or similar instruments, including obligations so evidenced incurred in connection with the acquisition of property, assets or businesses; (v)All indebtedness created or arising under any conditional sale or other title retention agreement, or incurred as financing, in either case with respect to any property or assets acquired with the proceeds of such indebtedness (even though the rights and remedies of the seller, bank or other financing source under such agreement in the event of default are limited to repossession or sale of such property); (vi)All Capital Lease Obligations; (vii)All indebtedness referred to in clauses (i) through (vi) above secured by (or for which the holder of such indebtedness has an existing right, contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge, security interest or other encumbrance upon or in any property or assets (including accounts and contract rights) owned by any Person, even though the Person that owns such assets or property has not assumed or become liable for the payment of such indebtedness; and (viii)All Contingent Obligations in respect of indebtedness or obligations of others of the kinds referred to in clauses (i) through (vii) above. “Insolvent” means, with respect to any Person as of any date, (i) the present fair saleable value of such Person’s assets is less than the amount required to pay such Person’s total indebtedness, contingent or otherwise, (ii) such Person is unable to pay its debts and liabilities, subordinated, contingent or otherwise, as such debts and liabilities become absolute and matured, (iii)such Person intends to incur, prior to the second anniversary of such date, or believes that it will incur, prior to the second anniversary of such date, debts that would be beyond its ability to pay as such debts mature, or (iv)such Person has unreasonably small capital with which to conduct the business in which it is engaged as such business is then conducted and is then proposed to be conducted. “Investment Company Act” means the Investment Company Act of 1940, as amended. Appendix - 5 “Knowledge,” “Knowledge of the Company,” “to the Company’s Knowledge” and similar language means the actual knowledge of any “officer” (as such term is defined in Rule 16a-1 under the 1934 Act) of the Company or of any Subsidiary and the knowledge any such Person would be expected to have after reasonable due diligence and inquiry. “Laws” means all present or future federal, state local or foreign laws, statutes, common law duties, rules, regulations, ordinances and codes, together with all administrative or judicial orders, consent agreements, directed duties, requests, licenses, authorizations and permits of, and agreements with, any Governmental Entity. “Lien” means with respect to any asset or property, any mortgage, lien, pledge, hypothecation, charge, security interest, encumbrance or adverse claim of any kind and any restrictive covenant, condition, restriction or exception of any kind that has the practical effect of creating a mortgage, lien, pledge, hypothecation, charge, security interest, encumbrance or adverse claimof any kind (including any of the foregoing created by, arising under or evidenced by any conditional sale or other title retention agreement, the interest of a lessor with respect to a Capital Lease Obligation, or any financing lease having substantially the same economic effect as any of the foregoing). “Material Adverse Effect” means any material adverse effect on (i) the business, properties, assets, operations, results of operations, condition (financial or otherwise), credit worthiness or prospects of the Company and its Subsidiaries, taken as a whole, (ii) any of the transactions contemplated by the Transaction Documents, or (iii) the authority or ability of the Company or any of its Subsidiaries to enter into the Transaction Documents and perform its obligations thereunder. “Options” means any rights, warrants or options to subscribe for or purchase shares of Common Stock or Convertible Securities. “Organic Change” means any recapitalization, reorganization, reclassification, consolidation, merger, sale of all or substantially all of the Company’s assets to another Person or other transaction that is effected in such a way that holders of Common Stock are entitled to receive (either directly or upon subsequent liquidation) stock, securities or assets with respect to, or in exchange for, Common Stock. “Permitted Lien” means: (i)Liens created by the Security Documents; (ii)Liens for taxes or other governmental charges not at the time due and payable, or which are being contested in good faith by appropriate proceedings diligently prosecuted, so long as foreclosure, distraint, sale or other similar proceedings have not been initiated, and in each case for which the Company and its Subsidiaries maintain adequate reserves in accordance with GAAP in respect of such taxes and charges; (iii)Liens arising in the ordinary course of business in favor of carriers, warehousemen, mechanics and materialmen, or other similar Liens imposed by law, which remain payable without penalty or which are being contested in good faith by appropriate proceedings diligently prosecuted, which proceedings have the effect of preventing the forfeiture or sale of the property subject thereto, and in each case for which adequate reserves in accordance with GAAP are being maintained; Appendix - 6 (iv)Liens arising in the ordinary course of business in connection with worker’s compensation, unemployment compensation and other types of social security (excluding Liens arising under ERISA); (v)Attachments, appeal bonds (and cash collateral securing such bonds), judgments and other similar Liens, for sums not exceeding $10,000 in the aggregate for the Company and its Subsidiaries, arising in connection with court proceedings, provided that the execution or other enforcement of such Liens is effectively stayed; (vi)Easements, rights of way, restrictions, minor defects or irregularities in title and other similar Liens arising in the ordinary course of business and not materially detracting from the value of the property subject thereto and not interfering in any material respect with the ordinary conduct of the business of the Company or any of its Subsidiaries; (vii)Liens arising solely by virtue of any statutory or common law provision relating to banker’s liens, rights of set-off or similar rights and remedies and burdening only deposit accounts or other funds maintained with a creditor depository institution, provided that no such deposit account is a dedicated cash collateral account or is subject to restrictions against access by the depositor in excess of those set forth by regulations promulgated by the Board of Governors of the U.S. Federal Reserve System and that no such deposit account is intended by the Company or any of its Subsidiaries to provide collateral to the depository institution; “Person” means an individual, a limited liability company, a partnership, a joint venture, a corporation, a trust, an unincorporated organization, a Governmental Entity or any other legal entity. “Preferred Stock” means the Company’s preferred stock, $.0001 par value per share. “Public Disclosure” or “Publicly Disclose” means the Company’s public dissemination of information through the filing via the Electronic Data Gathering, Analysis, and Retrieval system of the SEC of a Periodic Report or Current Report disclosing such information pursuant to the requirements of the 1934 Act. “Related Party” means a Person’s or any of its subsidiary’s officers, directors, persons who were officers or directors at any time during the previous two years, stockholders (other than any holder of less than five percent (5%) of the outstanding shares of such Person), or Affiliates of such Person or any of its subsidiaries, or any individual related by blood, marriage or adoption to any such individual or any entity in which any such entity or individual owns a beneficial interest. “Securities Laws” means the securities laws (including “Blue Sky” laws), legislation and regulations of, and the instruments, policies, rules, orders, codes, notices and interpretation notes of, the securities regulatory authorities (including the SEC) of the United States and any applicable states and other jurisdictions. “Security Documents” means the Security Agreement, the Guaranties, the Pledge Agreements and any other agreements, documents and instruments executed concurrently herewith or at any time hereafter pursuant to which the Company, its Subsidiaries, or any other Person either (i) guarantees payment or performance of all or any portion of the obligations hereunder or under any other instruments delivered in connection with the transactions contemplated hereby and by the other Transaction Documents, and/or (ii) provides, as security for all or any portion of such obligations, a Lien on any of its assets in favor of a Buyer, as any or all of the same may be amended, supplemented, restated or otherwise modified from time to time. Appendix - 7 “Subsidiary” means any entity in which the Company, directly or indirectly: (i)beneficially owns or otherwise holds ten percent (10%) or more of the equity or similar interests; (ii)beneficially owns or otherwise holds or controls ten percent (10%) or more of the outstanding securities entitled to vote generally in the election of such entity’s directors (or the equivalent thereof); (iii)if the entity is a limited partnership, is a general partner; (iv)if the entity is a limited liability company, is a manager or managing member; or (v)otherwise has the ability or right to control (whether by ownership, contractual right or otherwise) the management and policies of such entity. “Transaction Documents” means this Agreement, the Registration Rights Agreement, the Irrevocable Transfer Agent Instructions, the Notes, the Warrants, the Amended and Restated Original Warrants, the Security Agreement, the Guaranties, the Account Control Agreements, the Pledge Agreements, and each of the other agreements or instruments to which the Company or any of its Subsidiaries is a party or by which it is bound and which is entered into by the parties hereto or thereto in connection with the transactions contemplated hereby and thereby. Appendix - 8
